Exhibit 10.2

EXECUTION COPY

﻿

AMENDED AND RESTATED SECURITY AGREEMENT

This Amended and Restated Security Agreement (this “Agreement”) is dated as of
December 16, 2016, by and among Bluegreen Corporation, a Florida corporation
(the “Borrower”), Bluegreen Vacations Unlimited, Inc., a Florida corporation
 (“BVU”), and Bluegreen Resorts Management, Inc. (“BRM”), a Delaware
corporation, (each of BVU and BRM, individually, a “Grantor”, and, collectively,
the “Grantors”), with the mailing address of the Grantors as set forth in
Section 14(b) below, and Fifth Third Bank, an Ohio banking corporation (“Fifth
Third”), with its mailing address as set forth in Section 14(b) below, acting as
administrative agent hereunder for the Secured Creditors hereinafter identified
and defined (Fifth Third acting as such administrative agent and any successor
or successors to Fifth Third acting in such capacity being hereinafter referred
to as the “Administrative Agent”).

Preliminary Statements

A.The Borrower, the Grantors, the other Guarantors from time to time party
thereto, the Lenders from time to time party thereto, and Fifth Third, as
Administrative Agent, have entered into an Amended and Restated Credit Agreement
dated as of December 16, 2016 (as amended, restated, modified or supplemented
from time to time, the “Credit Agreement”), pursuant to which the Lenders,
including the L/C Issuer, have agreed, subject to certain terms and conditions,
to continue to extend credit and make certain other financial accommodations
available to the Borrower (the Administrative Agent and the Lenders, together
with any Affiliates of the Lenders with respect to Hedging Liability and Bank
Product Liability, as such terms are defined in the Credit Agreement, being
hereinafter referred to collectively as the “Secured Creditors” and individually
as a “Secured  Creditor”).

B.In addition, one or more of the Borrower and the Guarantors may from time to
time be liable to one or more of the Secured Creditors with respect to Hedging
Liability and/or Bank Product Liability (as such terms are defined in the Credit
Agreement).

C.As a condition to continuing to extend credit to the Borrower under the Credit
Agreement, the Secured Creditors have required, among other things, that the
Borrower and the Grantors grant to the Administrative Agent for the benefit of
the Secured Creditors a lien on and security interest in the personal property
of the Borrower and each Grantor described herein subject to the terms and
conditions hereof.

D.The Borrower directly owns Ownership Interests in the Grantors and the
Borrower provides the Grantors with financial, management, administrative, and
technical support which enables the Grantors to conduct its business in an
orderly and efficient manner in the ordinary course.





--------------------------------------------------------------------------------

 

E.The Grantors will each benefit, directly or indirectly, from credit and other
financial accommodations extended by the Secured Creditors to the Borrower.

Now,  Therefore, for good and valuable consideration, receipt whereof is hereby
acknowledged, the parties hereto hereby agree as follows:

Section 1.Terms defined in Credit Agreement.  Except as provided in Section 2,
all capitalized terms used herein without definition shall have the same
meanings herein as such terms have in the Credit Agreement.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include,” “includes” and “including”
shall be deemed to be followed by the phrase “without limitation.”  The word
“will” shall be construed to have the same meaning and effect as the word
“shall.”  Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein,” “hereof” and
“hereunder,” and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Sections, Exhibits and Schedules shall be construed to
refer to Sections of, and Exhibits and Schedules to, this Agreement, (e) any
reference to any law or regulation herein shall, unless otherwise specified,
refer to such law or regulation as amended, modified or supplemented from time
to time, and (f) where the context requires, terms relating to the Collateral or
any part thereof, when used in relation to the Borrower or a Grantor, shall
refer to the Borrower’s or such Grantor’s, as applicable, Collateral or the
relevant part thereof.

Section 2.Grant of Security Interest in the Collateral.  As collateral security
for the Secured Obligations defined below, each of the Borrower and each Grantor
hereby grants (and, with respect to Timeshare Inventory, grants, bargains,
sells, conveys, mortgages, warrants, collaterally assigns and pledges) to the
Administrative Agent for the benefit of the Secured Creditors a lien on and
security interest in, and right of set‑off against, and acknowledges and agrees
that the Administrative Agent has and shall continue to have for the benefit of
the Secured Creditors a continuing lien on and security interest in, and right
of set‑off against, all right, title, and interest of such Grantor, whether now
owned or existing or hereafter created, acquired or arising, in and to all of
the following:

(a)all Timeshare Inventory;

(b)all Pledged Receivables;

            (c) the Pledged Account and all sums now or hereafter on deposit
therein or payable thereon and all investment property in which funds in the
Pledged Account may from time to time be invested (overnight or otherwise), all
claims with respect thereto and



 

‑2‑

 

--------------------------------------------------------------------------------

 

all income, distributions, and sums distributable or payable from, upon, or in
respect of the foregoing;

(d)accessions and additions to, and substitutions and replacements of, any and
all of the foregoing; and

(e)proceeds and products of the foregoing, and all insurance of the foregoing
and proceeds thereof;

all of the foregoing being herein sometimes referred to as the “Collateral.”
 All terms which are used in this Agreement which are defined in the Uniform
Commercial Code of the State of New York as in effect from time to time (“UCC”)
shall have the same meanings herein as such terms are defined in the UCC, unless
this Agreement shall otherwise specifically provide. 

For purposes of this Agreement, the following terms when used herein shall have
the following meanings:

“Collateral Report” means a report substantially in the form of Exhibit A, or in
such other form acceptable to the Administrative Agent.

“Inventory Related Resorts” means the Specified Resorts and the Other Resorts.

“Management Agreements” means all agreements described in Schedule B under the
heading “Management Agreements” or in any Collateral Reports delivered from time
to time to the Administrative Agent.

“Other Resorts” means, collectively, the Resorts more particularly described in
Schedule D attached hereto and made a part hereof.

“Pledged Account” means deposit account number 7433658213 maintained by and in
the name of the Borrower with the Administrative Agent.

“Pledged Receivables” means all Receivables due under or pursuant to each of (a)
the Sales and Marketing Agreements to BVU (and not pledged to or otherwise
encumbered by  interests of fee-based services debtors, solely to the extent
such pledge or other encumbrance otherwise constitutes Permitted Liens) and (b)
the Management Agreements to BRM (and not pledged to or otherwise encumbered by
(i) interests of fee-based services debtors or (ii) Borrower’s or Guarantor’s
other lenders, in either case, solely to the extent such pledge or other
encumbrance otherwise constitutes Permitted Liens);  provided that, in respect
of any Receivables due to BRM under a Management Agreement, “Pledged
Receivables” means such Receivables net of reasonable expenses actually incurred
by BRM in the provision of its services under such Management Agreement, and
reported in the Borrower’s consolidated financial statements and delivered to
the Administrative Agent from time to time pursuant to the Credit Agreement.





 

‑3‑

 

--------------------------------------------------------------------------------

 

“Receivables” means all rights to payment of a monetary obligation, whether or
not earned by performance, and whether evidenced by an Account, Chattel Paper,
Instrument, General Intangible, or otherwise. For avoidance of doubt,
Receivables do not include any rights or obligations under applicable Sales and
Marketing Agreements or applicable Management Agreements, other than payment
rights of, respectively, BVU or BRM to a monetary obligation.

 “Sales and Marketing Agreements” means all agreements described in Schedule B
under the heading “Sales and Marketing Agreements” or in any Collateral Reports
delivered from time to time to the Administrative Agent.

“Specified Resorts” has the meaning set forth in the Credit Agreement.  The
Specified Resorts are more particularly described in Schedule C attached hereto
and made a part hereof.

“Timeshare Inventory” means any and all timeshare inventory owned by BVU at one
or more of the Inventory Related Resorts.

Section 3.Secured Obligations.  This Agreement is made and given to secure, and
shall secure, the prompt payment and performance of (a) all “Secured
Obligations,” as such term is defined in the Credit Agreement, in each case
whether now existing or hereafter arising (and whether arising before or after
the filing of a petition in bankruptcy and including all interest, costs, fees,
and charges after the entry of an order for relief against the Borrower or any
Guarantor in a case under Title 11 of the United States Bankruptcy Code or any
similar proceeding, whether or not such interest, costs, fees and charges would
be an allowed claim against such Borrower or Guarantor in such proceeding), due
or to become due, direct or indirect, absolute or contingent, and howsoever
evidenced, held or acquired and (b) any and all expenses and charges, legal or
otherwise (including reasonable attorney’s fees awarded in an appellate court
and reasonable attorney’s fees incurred in a bankruptcy proceeding), suffered or
incurred by the Secured Creditors, and any of them individually, in collecting
or enforcing any of such indebtedness, obligations, and liabilities or in
realizing on or protecting or preserving any security therefor, including the
lien and security interest granted hereby (all of the indebtedness, obligations,
liabilities, expenses, and charges set forth in this Section 3 being hereinafter
referred to as the “Secured Obligations”).  Notwithstanding anything in this
Agreement to the contrary, the right of recovery against each Grantor under this
Agreement shall not exceed $1.00 less than the lowest amount that would render
such Grantor’s obligations under this Agreement void or voidable under
applicable law, including fraudulent conveyance law.

Section 4.Covenants, Agreements, Representations and Warranties.  (a)  Each of
the Borrower and each Grantor hereby represent and warrant to the Secured
Creditors that:

(i)Each is the sole and lawful owner of its applicable Collateral, and has full
right, power, and authority to enter into this Agreement and to perform each and
all of the matters and things herein provided for.

(ii)The chief executive office of each of the Borrower and each Grantor is at
4960 Conference Way North, Suite 100, Boca Raton, Florida  33431.  Each Grantor



 

‑4‑

 

--------------------------------------------------------------------------------

 

keeps and shall keep all of its Collateral, if applicable, and all of its books
and records relating to such Collateral only at the foregoing location.



(iii)The Borrower’s legal name, jurisdiction of organization and organizational
number is as set forth in the Credit Agreement.  Each Grantor’s legal name,
jurisdiction of organization and organizational number or EIN is, in the case of
BVU, Bluegreen Vacations Unlimited, Inc., a Florida corporation, with
organizational number P93000051653, and the in the case of BRM, Bluegreen
Resorts Management, Inc., a Delaware corporation, with EIN 65-0520217.  Neither
the Borrower nor any Grantor has transacted business at any time during the
immediately preceding five‑year period, and does not currently transact
business, under any other legal names or trade names other than the prior legal
names and trade names set forth on Schedule A.

(iv)The Collateral and every part thereof is free and clear of all Liens except
for Permitted Liens.

(v)Schedule B contains a true, complete and current listing of all (a) Sales and
Marketing Agreements which relate to the Pledged Receivables of BVU as of the
date hereof and (b) Management Agreements which relate to the
Pledged Receivables of BRM as of the date hereof.

(b)The Grantors (and, where applicable, the Borrower) hereby covenant and agree
with the Secured Creditors that:

(i)No Grantor shall  move its chief executive office without first providing the
Administrative Agent at least 30 days prior written notice of such Grantor’s
intent to do so; provided that such Grantor shall at all times maintain its
chief executive office in the United States of America and such Grantor shall
have taken all action reasonably requested by the Administrative Agent to
maintain the lien and security interest of the Administrative Agent in the
applicable Collateral at all times fully perfected and in full force and effect.

(ii)No Grantor shall change its jurisdiction of organization without the
Administrative Agent’s prior written consent.  No Grantor shall change its legal
name without first giving 30 days’ prior written notice of its intent to do so
to the Administrative Agent.  Each Grantor shall, or shall cause the Borrower
to, designate in writing to the Administrative Agent on a quarterly basis any
other trade name under which such Grantor transacts business.

(iii)Each of the Borrower and the Grantors shall warrant and defend its
respective Collateral against any claims and demands of all persons at any time
claiming the same or any interest in such Collateral adverse to any of the
Secured Creditors.

(iv)Upon the Administrative Agent’s request, the applicable Grantor agrees from
time to time to deliver to the Administrative Agent such evidence of the
existence,



 

‑5‑

 

--------------------------------------------------------------------------------

 

identity, and location of its Collateral and of its availability as collateral
security pursuant hereto (including schedules describing (i) all of the Sales
and Marketing Agreements, and Management Agreements and (ii) the Pledged
Receivables pledged to the Administrative Agent hereunder, together with such
Grantor’s warranty of the genuineness thereof).  The Administrative Agent shall
have the right to verify all or any part of the Collateral in any manner, and
through any medium, which the Administrative Agent considers appropriate and
reasonable, and such Grantor agrees to furnish all assistance and information,
and perform any acts, which the Administrative Agent may require in connection
therewith. 

(vi)Each of the Borrower and each Grantor agrees to execute and deliver to the
Administrative Agent such further agreements (including subordination
agreements), assignments, instruments, and documents, and to do all such other
things, as the Administrative Agent may reasonably deem necessary or appropriate
to assure the Administrative Agent its Lien and security interest hereunder in
the Collateral, including (i) such instruments and documents as the
Administrative Agent may from time to time reasonably require to comply with the
UCC and any other applicable law, and (ii) such control agreements with respect
to the Pledged Account and investment property therein, and to cause the
relevant depository institutions, financial intermediaries, and issuers with
respect thereto to execute and deliver such control agreements, as the
Administrative Agent may from time to time reasonably require.  The
Administrative Agent may order lien searches from time to time against each of
the Borrower and each Grantor and the Collateral, and each such Person shall
promptly reimburse the Administrative Agent for all reasonable costs and
expenses incurred in connection with such lien searches; provided that, so long
as no Event of Default has occurred and is continuing, neither the Borrower nor
any Grantor shall be required to reimburse the Administrative Agent for more
than one such lien search per calendar year.  In the event for any reason the
law of any jurisdiction other than New York, or the UCC, becomes or is
applicable to the Collateral or any part thereof, or to any of the Secured
Obligations, the Borrower and the Grantors agree to execute and deliver all such
agreements, assignments, instruments, and documents and to do all such other
things as the Administrative Agent deems necessary or appropriate to preserve,
protect, and enforce the security interest of the Administrative Agent under the
law of such other jurisdiction.  Each Grantor agrees to mark its books and
records to reflect the lien and security interest of the Administrative Agent in
the Collateral.

(vii)The Administrative Agent may at its option, after the occurrence and during
the continuation of an Event of Default, perform the same and in so doing may
expend such sums as the Administrative Agent reasonably deems advisable in the
performance thereof, including the payment of any taxes, liens, and
encumbrances, expenditures made in defending against any adverse claims, and all
other expenditures which the Administrative Agent may be compelled to make by
operation of law or which the Administrative Agent may make by agreement or
otherwise for the protection of the security hereof.  All such reasonable sums
and amounts so expended shall be repayable by the Borrower or the applicable
Grantor upon demand, shall constitute additional Secured Obligations secured
hereunder, bearing interest as provided in Section 2.4 of the



 

‑6‑

 

--------------------------------------------------------------------------------

 

Credit Agreement (the “Default Rate”).  No such performance of any covenant or
agreement by the Administrative Agent on behalf of the Borrower or a Grantor,
and no such advancement or expenditure therefor, shall relieve any such Person
of any default under the terms of this Agreement or in any way obligate any
Secured Creditor to take any further or future action with respect thereto.  The
Administrative Agent, in making any payment hereby authorized, may do so
according to any bill, statement or estimate procured from the appropriate
public office or holder of the claim to be discharged without inquiry into the
accuracy of such bill, statement or estimate or into the validity of any tax
assessment, sale, forfeiture, tax lien or title or claim.  The Administrative
Agent, in performing any act hereunder, shall be the sole judge of whether the
Borrower or a Grantor is required to perform the same under the terms of this
Agreement.  The Administrative Agent is hereby authorized to charge any account
of the Borrower or the applicable Grantor maintained with any Secured Creditor
for the amount of such sums and amounts so expended.



(viii)The Borrower and each Grantor hereby irrevocably authorizes the
Administrative Agent or its designee at any time and from time to time to file
in any relevant jurisdiction any and all financing statements and other items as
may be necessary to perfect, if applicable, the Secured Creditors’ lien and
security interest in the Collateral as the Administrative Agent may require;
provided that, as to the Timeshare Inventory, the only filings will be financing
statements filed with the Florida Secured Transaction Registry.  Each of the
Borrower and each Grantor hereby agrees that a carbon, photographic or other
reproduction of this Agreement or any other document is sufficient for filing as
a financing statement or recordable document by the Administrative Agent without
notice thereof to such Person wherever the Administrative Agent in its sole
discretion desires to file the same.

Section 5.Special Provisions Re: Pledged Receivables. 

(a)As of the time any Receivable owned by the applicable Grantor becomes a
Pledged Receivable subject to the security interest provided for hereby, and at
all times thereafter, the applicable Grantor shall be deemed to have warranted
as to each such Pledged Receivable that all warranties of such Grantor set forth
in this Agreement are true and correct with respect to such Pledged Receivable;
that such Pledged Receivable and all papers and documents relating thereto are
genuine and in all respects what they purport to be; that such Pledged
Receivable is valid and subsisting; that the amount of such Pledged Receivable
represented as owing is the correct amount actually and unconditionally owing,
except for normal cash discounts on normal trade terms in the ordinary course of
business; that the amount of such Pledged Receivable represented as owing is not
disputed and is not subject to any set‑offs, credits, deductions or
countercharges other than those arising in the ordinary course of such Grantor’s
business which are disclosed to the Administrative Agent in writing promptly
upon  such Grantor becoming aware thereof; and, except as disclosed to the
Administrative Agent in writing at or prior to the time such Pledged Receivable
is created, that no surety bond was required or given in connection with such
Pledged Receivable or the contracts or purchase orders out of which the same
arose. 





 

‑7‑

 

--------------------------------------------------------------------------------

 

(b)Unless and until an Event of Default has occurred and is continuing, each
Grantor may settle and adjust disputes and claims with its customers and account
debtors, handle recoveries, and grant discounts, credits, and allowances in the
ordinary course of its business as presently conducted for amounts and on terms
which the applicable Grantor in good faith considers advisable; and, during the
existence and continuation of any Event of Default, at the Administrative
Agent’s request, such Grantor shall notify the Administrative Agent promptly of
all recoveries.  During the existence and continuation of any Event of Default,
at the Administrative Agent’s request, such Grantor shall also notify the
Administrative Agent promptly of all disputes and claims and settle or adjust
them at no expense to the Administrative Agent, but no discount, credit or
allowance other than on normal trade terms in the ordinary course of business as
presently conducted shall be granted to any customer or account debtor under any
Sales and Marketing Agreement or Management Agreement, as the case may be.  The
Administrative Agent may, at all times during the existence and continuation of
any Event of Default, settle or adjust disputes and claims directly with
customers or account debtors under any Sales and Marketing Agreement or
Management Agreement for amounts and upon terms which the Administrative Agent
considers advisable.

(c)To the extent any Pledged Receivable is at any time evidenced by an
Instrument or tangible Chattel Paper, the applicable Grantor shall cause such
Instrument or tangible Chattel Paper to be pledged and delivered to the
Administrative Agent; provided that, prior to the existence and continuation of
an Event of Default and thereafter until otherwise required by the
Administrative Agent, such Grantor shall not be required to deliver any such
Instrument or tangible Chattel Paper unless and until the aggregate unpaid
principal balance of all such Instruments and tangible Chattel Paper held by
such Grantor and not delivered to the Administrative Agent hereunder is
determined by the Administrative Agent in its reasonable discretion to be
material.  Unless delivered to the Administrative Agent or its agent, all
tangible Chattel Paper and Instruments shall contain a legend acceptable to the
Administrative Agent indicating that such Chattel Paper or Instrument is subject
to the security interest of the Administrative Agent contemplated by this
Agreement.

Section 6.Collection of Pledged Receivables.  (a) Except as otherwise provided
in this Agreement, each Grantor shall attempt to make collection of its Pledged
Receivables and may use the same to carry on its business in accordance with
sound business practice and otherwise subject to the terms of the Loan
Documents.  

(b)Each Grantor shall cause all payments in respect of the Pledged Receivables
to be remitted in accordance with its customary procedures as in effect on the
date hereof and to cause all such items and the proceeds of the Pledged
Receivables to be deposited (to the extent applicable) by the applicable escrow
agent to which such amounts are paid (each, an “Escrow Agent”) after release
from escrow, directly into the Pledged Account.  In no event shall the Borrower
or any such Grantor permit payments with respect to any Receivable other than a
Pledged Receivable to be remitted into the Pledged Account.  Prior to the
exercise of rights as contemplated by Section 6(c) below, the Borrower and/or
the applicable Grantor shall have the right to direct the transfer of funds from
the Pledged Account in accordance with its ordinary business practices.  Each of
the Borrower and the applicable Grantor (i) shall and , if applicable,



 

‑8‑

 

--------------------------------------------------------------------------------

 

(ii) shall cause the relevant Escrow Agent to execute and deliver such
documentation as the Administrative Agent may reasonably require establishing
such Escrow Agent’s agreement , in each case, to deposit all payments in respect
of, and all proceeds of, Pledged Receivables to which a  Grantor is entitled
directly into the Pledged Account and acknowledging the Administrative Agent’s
rights under this Agreement. 



(c)Upon the occurrence and during the continuation of an Event of Default,
whether or not the Administrative Agent has exercised any of its other rights
under the other provisions of this Section 6, the Administrative Agent or its
designee may notify a Grantor’s customers and account debtors under any or all
Sales and Marketing Agreements and/or any Management Agreements at any time that
applicable Pledged Receivables have been assigned to the Administrative Agent or
of the Administrative Agent’s security interest in the applicable Pledged
Receivables, and either in its own name, or such Grantor’s name, or both,
demand, collect, receive, receipt for, sue for, compound and give acquittance
for any or all amounts due or to become due on applicable Pledged Receivables,
and in the Administrative Agent’s discretion file any claim or take any other
action or proceeding which the Administrative Agent may deem necessary or
appropriate to protect and realize upon the security interest of the
Administrative Agent in the applicable Pledged Receivables or any other
Collateral.

(d)Neither the Borrower nor any Grantor shall permit the deposit of any property
other than (i) payments in respect of the Pledged Receivables or the proceeds
thereof and (ii) subject to Section 8(b) below, proceeds of Permitted Sales
(Permitted Sales, together with payments in respect of the Pledged Receivables
or the proceeds thereof, collectively, the “Permitted Deposits”) in the Pledged
Account or the commingling of any such other property with such payments and
proceeds.

(e)The Administrative Agent may, after the occurrence and during the
continuation of an Event of Default, apply all or any part of the Permitted
Deposits received by it from any source to the payment of the Secured
Obligations in accordance with Section 2.9 of the Credit Agreement.  Each of the
Borrower and each Grantor hereby indemnifies the Secured Creditors from and
against all liabilities, damages, losses, actions, claims, judgments, and all
reasonable costs, expenses, charges, and reasonable attorneys’ fees suffered or
incurred by any Secured Creditor because of the maintenance of the Pledged
Account and related arrangements; provided that no such Person shall be required
to indemnify any Secured Creditor for any of the foregoing to the extent they
arise solely from the gross negligence or willful misconduct of the person
seeking to be indemnified, as determined by a court of competent jurisdiction by
final and nonappealable judgment.  The Secured Creditors shall have no liability
or responsibility to the Borrower or any Grantor for the Administrative Agent
accepting any check, draft or other order for payment of money bearing the
legend “payment in full” or words of similar import or any other restrictive
legend or endorsement whatsoever or be responsible for determining the
correctness of any remittance.

Section 7.Pledged Account.    The Pledged Account shall be the only deposit
account into which any payments in respect of Pledged Receivables or any
proceeds of Pledged Receivables will be remitted at any time.  Neither the
Borrower nor any Grantor shall cause,



 

‑9‑

 

--------------------------------------------------------------------------------

 

direct or permit the deposit of any payments in respect of Pledged Receivables
or proceeds thereof into any account other than the Pledged Account. Upon the
occurrence and during the continuation of an Event of Default, the Pledged
Account shall be the only deposit account into which any proceeds of Permitted
Sales which are released by the applicable Escrow Agent and to which each
applicable Grantor is entitled will be remitted and such Grantor shall not
cause, direct or permit any such proceeds to be deposited into any account other
than the Pledged Account.

Section 8.Special Provisions Re: Timeshare Inventory.  (a) BVU shall, at its own
cost and expense, retain (i) good and marketable title to its Timeshare
Inventory free and clear of all liens, charges and encumbrances other than
Permitted Liens, and (ii) good right, full power, and authority to sell, convey,
transfer, and mortgage (if applicable) its Timeshare Inventory.

(b)BVU may, until an Event of Default has occurred and is continuing and
thereafter until otherwise notified by the Administrative Agent, sell, convey,
transfer, and mortgage (if applicable) the Timeshare Inventory in the ordinary
course of its business or as otherwise permitted by the terms of the Credit
Agreement (each, a “Permitted Sale”).  Upon any such Permitted Sale, all of the
liens, security interests or other rights granted by or pursuant to this
Agreement or any other Loan Documents on, in or to the Timeshare Inventory
subject to such Permitted Sale shall, simultaneously with the closing of the
Permitted Sale, automatically be released and terminated without payment of any
release price, fee or penalty; provided that, upon the occurrence and during the
continuation of an Event of Default, all proceeds of Permitted Sales shall
promptly (and in any event, within two (2) Business Days after the applicable
Escrow Agent would be entitled to release the same to BVU) be deposited into the
Pledged Account.  Upon the occurrence and during the continuation of an Event of
Default, BVU shall, upon the Administrative Agent’s request, take any and all
action that allows the Secured Creditors to realize on the benefit of the their
lien on and security interest in the Timeshare Inventory.

(c)BVU shall obtain and maintain, with respect to the Timeshare Inventory and
the Specified Resorts, insurance with financially sound and reputable insurers,
which insurance shall protect against such casualties and contingencies, of such
types, on such terms and in such amounts (including deductibles, co-insurance
and self-insurance, if adequate reserves are maintained with respect thereto) as
is customary in the case of entities of established reputation engaged in the
same or a similar line of business and similarly situated.  The Secured
Creditors shall have the right to inspect each Inventory Related Resort, and the
books and records of BVU to verify the Timeshare Inventory at all reasonable
times, and reasonable access to such Inventory Related Resort shall be permitted
for that purpose during normal business hours subject to the rules and
regulations of the applicable Association and the Bluegreen Vacation Club.

(d)In the case of any material damage to or destruction of the Specified Resorts
or any part thereof affecting any of the Timeshare Inventory, BVU shall promptly
give written notice thereof to the Administrative Agent, generally describing
the nature and extent of such damage or destruction.





 

‑10‑

 

--------------------------------------------------------------------------------

 

(e)As of the time any Timeshare Inventory of BVU becomes subject to the security
interest provided for hereby and at all times thereafter, BVU shall be deemed to
have warranted as to any and all of such Timeshare Inventory that all warranties
of BVU set forth in this Agreement are true and correct with respect to such
Timeshare Inventory.

Section 9.Power of Attorney.  In addition to any other powers of attorney
contained herein, each of the Borrower and each Grantor hereby appoints the
Administrative Agent, its nominee, or any other Person whom the Administrative
Agent may designate as such Person’s attorney‑in‑fact, with full power and
authority, upon the occurrence and during the continuation of any Event of
Default, to (i) sign a  Grantor’s name on verifications of Pledged Receivables
and other Collateral; (ii) send requests for verification of Collateral to a
 Grantor’s customers and account debtors under the Sales and Marketing
Agreements; (iii) to endorse a  Grantor’s name on any assignments, stock powers
or other instruments of transfer and on any checks, notes, acceptances, money
orders, drafts, and any other forms of payment or security that may come into
the Administrative Agent’s possession; (iv) endorse the Collateral in blank or
to the order of the Administrative Agent or its nominee; (v) sign a  Grantor’s
name on claims to enforce collection of any Collateral, on notices to and drafts
against customers and account debtors under the Sales and Marketing Agreements
or Management Agreements, as applicable, on schedules and assignments of
Collateral, on notices of assignment and on public records; (vi) receive, open,
and dispose of all mail addressed to the applicable Grantor from a customer or
account debtor under any Sales and Marketing Agreement or Management Agreement;
and (vii) to do all things necessary to carry out this Agreement.  The Borrower
and each Grantor hereby ratify and approve all acts of any such attorney and
agree that neither the Administrative Agent nor any such attorney will be liable
for any acts or omissions or for any error of judgment or mistake of fact or law
other than such Person’s gross negligence or willful misconduct, as determined
by a court of competent jurisdiction by final and nonappealable judgment.  The
Administrative Agent may file one or more financing statements disclosing its
security interest in all or any part of the Collateral without the Borrower’s or
the applicable Grantor’s signature appearing thereon, and each such Person
hereby grants the Administrative Agent a power of attorney to authorize any such
financing statements, and amendments and supplements thereto, on behalf of such
Person without notice thereof to such Person.  The foregoing powers of attorney,
being coupled with an interest, are irrevocable until the Facility Termination
Date.

Section 10.Defaults and Remedies.  (a) The occurrence of any event or the
existence of any condition specified as an “Event of Default” under the Credit
Agreement shall constitute an “Event of Default” hereunder.

(b)Upon the occurrence and during the continuation of any Event of Default, the
Administrative Agent shall have, in addition to all other rights provided herein
or by law, the rights and remedies of a secured party under the UCC (regardless
of whether the UCC is the law of the jurisdiction where the rights or remedies
are asserted and regardless of whether the UCC applies to the affected
Collateral), and further the Administrative Agent may, without further demand
and, to the extent permitted by applicable law, without advertisement, notice,
hearing or process of law, all of which the Borrower and the Grantors hereby
waive to the extent permitted by applicable law, at any time or times, sell and
deliver any or all Collateral held by or for it at



 

‑11‑

 

--------------------------------------------------------------------------------

 

public or private sale, at any securities exchange or broker’s board or at the
Administrative Agent’s office or elsewhere, for cash, upon credit or otherwise,
at such prices and upon such terms as the Administrative Agent deems advisable,
in its discretion.  In the exercise of any such remedies, the Administrative
Agent may sell the Collateral as a unit even though the sales price thereof may
be in excess of the amount remaining unpaid on the Secured Obligations.  In
addition to all other sums due any Secured Creditor hereunder, the Borrower or
applicable Grantor shall pay the Secured Creditors all reasonable costs and
expenses incurred by the Secured Creditors, including reasonable attorneys’ fees
and court costs, in obtaining, liquidating or enforcing payment of Collateral or
the Secured Obligations or in the prosecution or defense of any action or
proceeding by or against any Secured Creditor, the Borrower or such Grantor
concerning any matter arising out of or connected with this Agreement or the
Collateral or the Secured Obligations, including any of the foregoing arising
in, arising under or related to a case under the United States Bankruptcy Code
(or any successor statute).  Any requirement of reasonable notice shall be met
if such notice is given in accordance with Section 10.8 of the Credit Agreement
at least 10 days before the time of sale or other event giving rise to the
requirement of such notice; provided that no notification need be given to the
Borrower or any such Grantor if such Person has signed, after an Event of
Default hereunder has occurred, a statement renouncing any right to notification
of sale or other intended disposition.  The Administrative Agent shall not be
obligated to make any sale or other disposition of the Collateral regardless of
notice having been given.  Any Secured Creditor may be the purchaser at any such
sale.  Each of the Borrower and each Grantor hereby waives all of its rights of
redemption from any such sale.  The Administrative Agent may postpone or cause
the postponement of the sale of all or any portion of the Collateral by
announcement at the time and place of such sale, and such sale may, without
further notice, be made at the time and place to which the sale was postponed or
the Administrative Agent may further postpone such sale by announcement made at
such time and place.  The Administrative Agent has no obligation to prepare the
Collateral for sale.  The Administrative Agent may sell or otherwise dispose of
the Collateral without giving any warranties as to the Collateral or any part
thereof, including disclaimers of any warranties of title or the like, and the
Borrower and each Grantor acknowledge and agree that the absence of such
warranties shall not render the disposition commercially unreasonable.



(c)Without in any way limiting the foregoing, upon the occurrence and during the
continuation of any Event of Default hereunder, in addition to all other rights
provided herein or by law, the Administrative Agent shall have the right to
exercise any and all rights with respect to the Pledged Account, including the
right to direct the disposition of the funds in the Pledged Account and to
collect, withdraw, and receive all amounts due or to become due or payable
thereunder. 

(d)The powers conferred upon the Secured Creditors hereunder are solely to
protect their interest in the Collateral and shall not impose on them any duty
to exercise such powers.  The Administrative Agent shall be deemed to have
exercised reasonable care in the custody and preservation of the Collateral in
its possession or control if such Collateral is accorded treatment substantially
equivalent to that which the Administrative Agent accords its own property,
consisting of similar type assets, it being understood, however, that the
Administrative Agent



 

‑12‑

 

--------------------------------------------------------------------------------

 

shall have no responsibility for (i) ascertaining or taking any action with
respect to calls, conversions, exchanges, maturities, tenders or other matters
relating to any Collateral, whether or not the Administrative Agent has or is
deemed to have knowledge of such matters, (ii) taking any necessary steps to
preserve rights against any parties with respect to any Collateral, or
(iii) initiating any action to protect the Collateral or any part thereof
against the possibility of a decline in market value.  This Agreement
constitutes an assignment of rights only and not an assignment of any duties or
obligations of the Borrower or any Grantor in any way related to the Collateral,
and the Administrative Agent shall have no duty or obligation to discharge any
such duty or obligation.  Neither any Secured Creditor nor any party acting as
attorney for any Secured Creditor shall be liable for any acts or omissions or
for any error of judgment or mistake of fact or law other than such person’s
gross negligence or willful misconduct, as determined by a court of competent
jurisdiction by final and nonappealable judgment; provided that in no event
shall they be liable for any punitive, exemplary, indirect or consequential
damages. 



(e)Failure by the Administrative Agent to exercise any right, remedy or option
under this Agreement or any other agreement between the Borrower, the Grantors
and the Administrative Agent or provided by law, or delay by the Administrative
Agent in exercising the same, shall not operate as a waiver; and no waiver shall
be effective unless it is in writing, signed by the party against whom such
waiver is sought to be enforced and then only to the extent specifically
stated.  The rights and remedies of the Secured Creditors under this Agreement
shall be cumulative and not exclusive of any other right or remedy which any
Secured Creditor may have.  For purposes of this Agreement, an Event of Default
shall be construed as continuing after its occurrence until waived in writing by
the Administrative Agent.

Section 11.Application of Proceeds.  The proceeds and avails of the Collateral
at any time received by the Administrative Agent upon the occurrence and during
the continuation of any Event of Default shall, when received by the
Administrative Agent in cash or its equivalent, be applied by the Administrative
Agent in reduction of, or held as collateral security for, the Secured
Obligations in accordance with the terms of the Credit Agreement.  The Borrower
shall remain liable to the Secured Creditors for any deficiency.  Any surplus
remaining after the full payment and satisfaction of the Secured Obligations
shall be returned to the Borrower, for itself or as agent for the applicable
Grantor, or to whomsoever the Administrative Agent reasonably determines is
lawfully entitled thereto.

Section 12.Continuing Agreement.  This Agreement shall be a continuing agreement
in every respect and shall remain in full force and effect until the Facility
Termination Date.  Upon such termination of this Agreement, the Administrative
Agent shall, upon the request and at the expense of the Borrower or the
applicable Grantor, forthwith release its liens and security interests
hereunder. 

Section 13.The Administrative Agent. In acting under or by virtue of this
Agreement, the Administrative Agent shall be entitled to all the rights,
authority, privileges, and immunities provided in the Credit Agreement, all of
which provisions of said Credit Agreement (including Section 9 thereof) are
incorporated by reference herein with the same force and effect as if set forth
herein in their entirety.  The Administrative Agent hereby disclaims any
representation or



 

‑13‑

 

--------------------------------------------------------------------------------

 

warranty to the Secured Creditors or any other holders of the Secured
Obligations concerning the perfection of the liens and security interests
granted hereunder or in the value of any of the Collateral.

Section 14.Miscellaneous.  (a) This Agreement cannot be changed or terminated
orally.  This Agreement shall create a continuing lien on and security interest
in the Collateral and shall be binding upon each of the Borrower and each
Grantor, its successors and assigns and shall inure, together with the rights
and remedies of the Secured Creditors hereunder, to the benefit of the Secured
Creditors and their successors and permitted assigns; provided, that neither the
Borrower nor any Grantor may assign its rights or delegate its duties hereunder
without the Administrative Agent’s prior written consent.  Without limiting the
generality of the foregoing, and subject to the provisions of the Credit
Agreement, any Lender may assign or otherwise transfer any Indebtedness held by
it secured by this Agreement to any other Person, and such other Person shall
thereupon become vested with all the benefits in respect thereof granted to such
Lender herein or otherwise.

(b)Except as otherwise specified herein, all notices and other communications
provided for herein shall be given to the applicable party in the manner
described in Section 10.8 of the Credit Agreement.

(c)In the event and to the extent that any provision hereof shall be deemed to
be invalid or unenforceable by reason of the operation of any law or by reason
of the interpretation placed thereon by any court, this Agreement shall to such
extent be construed as not containing such provision, but only as to such
jurisdictions where such law or interpretation is operative, and the invalidity
or unenforceability of such provision shall not affect the validity of any
remaining provisions hereof, and any and all other provisions hereof which are
otherwise lawful and valid shall remain in full force and effect.

(d)The Lien and security interest herein created and provided for stand as
direct and primary security for the Secured Obligations of the Borrower arising
under or otherwise relating to the Credit Agreement as well as for the other
Secured Obligations secured hereby.  No application of any sums received by the
Secured Creditors in respect of the Collateral or any disposition thereof to the
reduction of the Secured Obligations or any part thereof shall in any manner
entitle the Borrower or any Grantor to any right, title or interest in or to the
Secured Obligations or any collateral or security therefor, whether by
subrogation or otherwise, unless and until the Facility Termination Date.  Each
of the Borrower and each Grantor acknowledges and agrees that the Lien and
security interest hereby created and provided are absolute and unconditional and
shall not in any manner be affected or impaired by any acts of omissions
whatsoever of any Secured Creditor or any other holder of any Secured
Obligations, and without limiting the generality of the foregoing, the lien and
security interest hereof shall not be impaired by any acceptance by any Secured
Creditor or any other holder of any Secured Obligations of any other security
for or guarantors upon any of the Secured Obligations or by any failure, neglect
or omission on the part of any Secured Creditor or any other holder of any of
the Secured Obligations to realize upon or protect any of the Secured
Obligations or any collateral or security therefor.  Subject to the terms and
conditions of this Agreement, including with respect to the



 

‑14‑

 

--------------------------------------------------------------------------------

 

Borrower’s and each Grantor’s rights and ability to take certain actions with
respect to the Collateral, the Lien and security interest hereof shall not in
any manner be impaired or affected by (and the Secured Creditors, without notice
to anyone, are hereby authorized to make from time to time) any sale, pledge,
surrender, compromise, settlement, release, renewal, extension, indulgence,
alteration, substitution, exchange, change in, modification or disposition of
any of the Secured Obligations or of any collateral or security therefor, or of
any guaranty thereof, or of any instrument or agreement setting forth the terms
and conditions pertaining to any of the foregoing.  The Secured Creditors may at
their discretion at any time grant credit to the Borrower without notice to any
Grantor in such amounts and on such terms as the Secured Creditors may elect
without in any manner impairing the lien and security interest created and
provided for.  In order to realize hereon and to exercise the rights granted the
Secured Creditors hereunder and under applicable law, there shall be no
obligation on the part of any Secured Creditor at any time to first resort for
payment to the Borrower or the applicable Grantor or to any guaranty of the
Secured Obligations or any portion thereof or to resort to any other collateral,
security, property, liens or any other rights or remedies whatsoever, and the
Secured Creditors shall have the right to enforce this Agreement against each

Grantor or its Collateral irrespective of whether or not other proceedings or
steps seeking resort to or realization upon or from any of the foregoing are
pending.



(e)This Agreement may be executed in any number of counterparts, and by the
different parties on different counterpart signature pages, all of which taken
together shall constitute one and the same agreement.  Any of the parties hereto
may execute this Agreement by signing any such counterpart and each of such
counterparts shall for all purposes be deemed to be an original.  Delivery of a
counterpart hereof by facsimile transmission or by e‑mail transmission of an
Adobe portable document format file (also known as a “PDF” file) shall be
effective as delivery of a manually executed counterpart hereof.  Each of the
Borrower and the Grantors acknowledge that this Agreement is and shall be
effective upon its execution and delivery by such Persons to the Administrative
Agent, and it shall not be necessary for the Administrative Agent to execute
this Agreement or any other acceptance hereof or otherwise to signify or express
its acceptance hereof.

(f)The headings in this Agreement are for convenience of reference only and
shall not limit or otherwise affect the meaning of any provision hereof.

(g)This Agreement and any claims, controversy, dispute or cause of action
(whether in contract or tort or otherwise) based on, arising out of or relating
to this Agreement shall be governed by, and construed in accordance with, the
law of the State of New York, without regard to conflicts of law provisions
(other than Sections 5-1401 and 5-1402 of the New York General Obligations law).

(h)Each of the Borrower and each Grantor irrevocably and unconditionally
submits, for itself and its property, to the non‑exclusive jurisdiction of the
courts of the State of New York sitting in New York County, and of the United
States District Court of the Southern District of New York, and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to this Agreement and each of the parties hereto irrevocably and unconditionally



 

‑15‑

 

--------------------------------------------------------------------------------

 

agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State court or, to the fullest extent permitted
by applicable law, in such Federal court.  Each of the parties hereto agrees
that a final judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law.



(i)Each of the Borrower and each Grantor irrevocably and unconditionally waives,
to the fullest extent permitted by applicable law, any objection that it may now
or hereafter have to the laying of venue of any action or proceeding arising out
of or relating to this Agreement in any court referred to in
Section 14(h).  Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by applicable law, the defense of an inconvenient forum
to the maintenance of such action or proceeding in any such court.

(j)Each party hereto hereby irrevocably waives, to the fullest extent permitted
by applicable law, any right it may have to a trial by jury in any legal
proceeding directly or indirectly arising out of or relating to this Agreement
or the transactions contemplated hereby (whether based on contract, tort or any
other theory).  Each party hereto (a) certifies that no representative, agent or
attorney of any other person has represented, expressly or otherwise, that such
other person would not, in the event of litigation, seek to enforce the
foregoing waiver and (b) acknowledges that it and the other parties hereto have
been induced to enter into this Agreement by, among other things, the mutual
waivers and certifications in this section 14(j).

[Signature Pages to Follow]

 

 

‑16‑

 

--------------------------------------------------------------------------------

 

 

In Witness Whereof, each of the parties hereto has caused this Security
Agreement to be duly executed and delivered as of the date first above written.

﻿

Bluegreen Vacations Unlimited, Inc.

By_________________________________________________________________________________________________________________

Name:  Anthony M. Puleo

Title:  Vice President and Treasurer

﻿

Bluegreen Resorts management, Inc. 

By_________________________________________________________________________________________________________________

Name:  Anthony M. Puleo

Title:  Vice President and Treasurer

﻿

Bluegreen Corporation 

By_________________________________________________________________________________________________________________

Name:  Anthony M. Puleo

Title:  SVP, CFO and Treasurer

﻿

﻿

﻿

﻿





[Signature Page to the Security Agreement]

 

--------------------------------------------------------------------------------

 

 

Accepted and agreed to as of the date first above written.

Fifth Third Bank, as Administrative Agent

By_________________________________________________________________________________________________________________

Name_____________________________________________________________________________________________________________

Title_______________________________________________________________________________________________________________

﻿

 

[Signature Page to the Security Agreement]

--------------------------------------------------------------------------------

 

 

Schedule A

Other Names

A.Prior Legal Names (BVU and BRM)

NONE.

B.Trade Names (bvu) 

﻿

Bluegreen Vacation Club (PA and TX)

Orlando Tourist Bureau (FL)

Ormond Beach Tourist Bureau (FL)

St. Augustine Tourist Bureau (FL)

South Florida Tourist Bureau (FL)

Florida Keys Tourist Bureau (FL)

Carolina Concierge (FL)

Destin Tourist Bureau (FL)

Bluegreen Vacation Rentals (Avery County, NC)

Patrick Henry Inn (Williamsburg, VA)

Outdoor Traveler (Sacramento County, CA)

Las Vegas Welcome Center (Clark County, NV)

Breckenridge at Tradewinds a Bluegreen Resort (Pinellas County, FL)

Bluegreen at Tradewinds (Pinellas County, FL)

Wisconsin Dells Tourist Information Center (WI)

 

Vacays & Stays (Sacramento County, CA; FL; GA; KY; LA; MO; Mecklenburg County,
New Hanover County, Wake County, NC; OH; OK; TN; Spotsylvania County, VA)

Bluegreen Resorts (AR; CO; DC; DE; FL; Fulton County, GA; HI;  IA; IL; IN; KY;
LA; MI; MN; MO; MT; NH; NJ; Clark County, NV; OH; OK; PA; TN; TX and Louisa
County, VA)

Bluegreen Getaways

AZ

 

KS

 

MS

 

OK

 

CA

San Bernardino, Riverside, San Diego, Santa Clara, Sacramento, Sonoma, Orange

KY

 

NH

 

PA

 

CT

Ledyard (Town)

MA

Wrentham

NJ

 

TX

Collin, El Paso, Galveston, Harris, San Marcos, Tarrant, Williamson

FL

Lee, Manatee, Broward, Miami-Dade, Volusia

MD

 

NC

Cabarrus, Mecklenburg

TN

 

GA

Chatham, Dawson, Henry

MI

 

NY

 

VA

Prince William

IL

 

MO

 

NV

Clark

 

 



 

 

--------------------------------------------------------------------------------

 

 

﻿

Bluegreen Vacations

AR

 

IA

 

MD

 

OR

 

CA

Alameda, Contra Costa, Fresno, Humboldt, Kern, Los Angeles, Monterey, Orange,
Riverside, Sacramento, San Diego, San Joaquin, Santa Clara

IL

 

MS

 

PA

 

MT

 

TN

 

CO

 

IN

 

NC

Buncombe, Catawba, Cumberland, Durham, Forsyth, Guilford, Mecklenburg, Nash,
Pitt, Randolph, Wake

TX

State (All Counties) Angelina, Bexar, Brazos, Cameron, Dallas, Harris,
Jefferson, Mclennan, Montgomery, Tarrant, Travis, Webb

CT

Manchester, Milford, Stamford, Trumbull, Waterbury, West Hartford

KY

 

NE

 

UT

 

NH

 

 

 

DE

 

LA

 

NJ

 

VA

Alexandria, Colonial Heights, Chesapeake, James City, Lynchburg City, Prince
William, Virginia Beach

DC

 

MA

Kingston, Hanover,

Medford,

Dartmouth

NV

Clark

VT

 



 

‑2‑

 

--------------------------------------------------------------------------------

 

 

FL

 

MI

 

NY

Albany, Chemung, Clinton, Nassau, Onondage, Orange, Richmond, Suffolk,
Westchester

WA

 

GA

Athens-Clarke, Augusta-Richmond, Chatham, Douglas, Fulton, Hall, Muscogee

MO

Joplin, Chesterfield, Sedalia Fairgrounds, St. Peters, St. Louis, Springfield
Airport, St. Louis Mills Mall

OH

 

WV

 

WY

 

 

 

HI

 

MN

 

OK

Cinemark Tinseltown, Quail Springs Mall, Sooner Mall, Oklahoma City

 

 

﻿

C. TRADE NAMES (BRM)

i. Bluegreen Vacations Rentals (FL; Avery County, NC)

ii. Casa Del Mar Beach Resort (FL)

﻿

﻿

﻿

 

 

‑3‑

 

--------------------------------------------------------------------------------

 

 

Schedule B

Sales and Marketing Agreements

﻿

1.



Sales and Marketing Agreement, dated August 28, 2014, by and among Bluegreen
Vacations Unlimited, Inc., a Florida corporation, and BBV PHASE I LLC, a Nevada
limited liability company, and the joinder of Resort Title Agency, Inc., a
Florida corporation, as may be amended from time to time. (Big Bear)

2.



Sales and Marketing Agreement, dated May 7, 2009, by and among Bluegreen
Vacations Unlimited, Inc., a Florida corporation, and Blue Water Resorts Ltd., a
company incorporated and existing under the laws of the Commonwealth of the
Bahamas, with the joinder of Resort Title Agency, Inc., a Florida corporation,
as may be amended from time to time. (Blue Water)

3.



Sales and Marketing Agreement, dated August 12, 2009, by and among Bluegreen
Vacations Unlimited, Inc., a Florida corporation, Princeton Resorts Group, LLC,
a Delaware limited liability, and Cibola Vista Resort and Spa, LLC, an Arizona
limited liability company, with the joinder of Resort Title Agency, Inc., a
Florida corporation, as may be amended from time to time. (Cibola Vista)

4.



Sales and Marketing Agreement, dated February 8, 2013, by and among Bluegreen
Vacations Unlimited, Inc., a Florida corporation, and Horizons Acquisition
Partners, LLC, a South Carolina limited liability company, with the joinder of
Resort Title Agency, Inc., a Florida corporation, and Horizons Rental
Management, LLC, a South Carolina limited liability company, as may be amended
from time to time. (Horizons at 77th)

5.



Sales and Marketing Agreement, dated August 20, 2013, by and among Bluegreen
Vacations Unlimited, Inc., a Florida corporation, and Printers Row Development,
LLC nka Second City Resorts, LLC, an Illinois limited liability company, with
the joinder of Resort Title Agency, Inc., a Florida corporation, as may be
amended from time to time. (The Blake)

6.



Second Amended and Restated Sales and Marketing Agreement, dated April 16, 2009,
by and among Bluegreen Vacations Unlimited, Inc., a Florida corporation, and
Landmark Resort Properties of VA, LLC, a Virginia limited liability company,
with a joinder of Resort Title Agency, Inc., a Florida corporation, as may be
amended from time to time. (Parkside)

7.



Sales and Marketing Agreement, dated June 20, 2009, by and among Bluegreen
Vacations Unlimited, Inc., a Florida corporation, and Southern Peaks Resorts,
LLC, a New Hampshire limited liability company, with the joinder of William E.
Curran, an individual and Dennis M. Ducharme, an individual, as may be amended
from time to time. (South Mountain)



 

--------------------------------------------------------------------------------

 

 

8.



Amended and Restated Sales and Marketing Agreement, dated January 25, 2011, by
and among Bluegreen Vacations Unlimited, Inc., a Florida corporation, T. Park
Central L.L.C., a New York limited liability company, and O. Park Central
L.L.C., a New York limited liability company, with the joinder of Resort Title
Agency, Inc., a Florida corporation, and Bluegreen Resorts Management, Inc., a
Delaware corporation, as may be amended from time to time. (Manhattan Club)

9.



Sales and Marketing Agreement, dated March 22, 2012, by and among Bluegreen
Vacations Unlimited, Inc., a Florida corporation, and Breckenridge Development,
Inc., a Florida corporation, with the joinder of Resort Title Agency, Inc., a
Florida corporation, as may be amended from time to time. (TradeWinds)

10.



Sales and Marketing Agreement, dated as of November 25, 2014, by and among
Bluegreen Vacations Unlimited, Inc., a Florida corporation, PHI Redevelopment,
LLC, a Virginia limited liability company, and with the joinder of Resort Title
Agency, Inc., a Florida corporation, as may be amended from time to time.
(Patrick Henry Square)

11.



Sales and Marketing Agreement, dated as of September 19, 2014, by and among
Bluegreen Vacations Unlimited, Inc., a Florida corporation, and Club Lodges at
Trillium, LLC, a Georgia limited liability company, with the joinder of Resort
Title Agency, Inc., a Florida corporation, as may be amended from time to time.
(Trillium)

12.



Sales and Marketing Agreement, dated as of November 3, 2015, by and among
Bluegreen Vacations Unlimited, Inc., a Florida corporation, and King 583
Partners LLC, a South Carolina limited liability company, with the joinder of
Resort Title Agency, Inc., a Florida corporation, as may be amended from time to
time. (Charleston 583)

13.



Sales and Marketing Agreement, dated as of July 12, 2011, by and among Bluegreen
Vacations Unlimited, Inc., a Florida corporation, and News Place Developers,
LLC, a Georgia limited liability company, with the joinder of Batson-Cook
Development Company, a Georgia corporation, and Resort Title Agency, Inc., a
Florida corporation, as may be amended from time to time. (Studio Homes)

14.



Sales and Marking Agreement, dated as of June 23, 2016, by and among Bluegreen
Vacations Unlimited, Inc., a Florida corporation, and I-Drive Resorts, LLC, a
Delaware limited liability company, with the joinder of Resort Title Agency,
Inc., a Florida corporation, as may be amended from time to time. (Lake Eve II)








 

‑2‑

 

--------------------------------------------------------------------------------

 

 

Management Agreements

﻿

1.



Amended and Restated Management Agreement, dated May 18, 1994, by and among
Bluegreen Resorts Management, Inc., a Delaware corporation, and Vacation Trust,
Inc., a Florida corporation, as Trustee, pursuant to the terms of the Bluegreen
Vacation Club Amended and Restated Trust Agreement and Bluegreen Vacation Club,
Inc., a Florida corporation, as may be amended from time to time. (Bluegreen
Vacation Club)

2.



Timeshare Management Agreement, dated January 1, 2013, by and among Bluegreen
Resorts Management, Inc., a Delaware corporation, and Casa Del Mar Beach Resort
Condominium Association, Inc., a non-profit corporation incorporated and
existing under the laws of the State of Florida, as may be amended from time to
time. (Casa Del Mar)

3.



Timeshare Management Agreement, dated January 1, 2013, by and among Bluegreen
Resorts Management, Inc., a Delaware corporation, and BG Daytona Seabreeze
Condominium Association, Inc., a non-profit corporation incorporated and
existing under the laws of the State of Florida, as may be amended from time to
time. (Daytona Seabreeze)

4.



Management Agreement, dated December 5, 2012, by and among Bluegreen Resorts
Management, Inc., a Delaware corporation, and Breckenridge Beach Villas
Condominium Association, Inc., a non-profit corporation incorporated and
existing under the laws of the State of Florida, as may be amended from time to
time. (Tradewinds)

5.



Management Agreement, dated August 17, 2001, by and among Bluegreen Resorts
Management, Inc., a Delaware corporation, and Dolphin Beach Club Association,
Inc., a corporation incorporated and existing under the laws of the State of
Florida, as may be amended from time to time. (Dolphin Beach Club)

6.



Management Agreement, dated March 29, 1994, by and among Bluegreen Resorts
Management, Inc., as survivor-by-merger with RDI Resort Services Corp., a
Delaware corporation, and Fantasy Island Resort II Condominium Association,
Inc., a corporation incorporated and existing under the laws of the State of
Florida, as may be amended from time to time. (Fantasy Island Resort II)

7.



Timeshare Management Agreement, dated October 3, 2012, by and among Bluegreen
Resorts Management, Inc., a Delaware corporation, and BG Fountains Condominium
Association, Inc., a non-profit corporation incorporated and existing under the
laws of the State of Florida, as may be amended from time to time. (Fountains)

8.



Timeshare Management Agreement, dated October 16, 2012, by and among Bluegreen
Resorts Management, Inc., a Delaware corporation, and Grande Villas at World
Golf Village Condominium Association, Inc., a non-profit corporation
incorporated and



 

‑3‑

 

--------------------------------------------------------------------------------

 

 

existing under the laws of the State of Florida, as may be amended from time to
time. (Grande Villas at World Golf Village)

9.



Management Agreement, dated February 23, 1994, by and among Bluegreen Resorts
Management, Inc., as survivor-by-merger with RDI Resort Services Corp., a
Delaware corporation, and Gulfstream Manor Condominium Association, Inc., a
corporation incorporated and existing under the laws of the State of Florida, as
may be amended from time to time.  (Gulfstream Manor)

10.



Timeshare Management Agreement, dated January 1, 2013, by and among Bluegreen
Resorts Management, Inc., a Delaware corporation, and The Hammocks at Marathon
Condominium Association, Inc., a non-profit corporation incorporated and
existing under the laws of the State of Florida, as may be amended from time to
time. (Hammocks)

11.



Management Agreement, dated November 6, 2013, by and among Bluegreen Resorts
Management, Inc., a Delaware corporation, and Lake Eve Resort Condominium Owners
Association, Inc., a non-profit corporation incorporated and existing under the
laws of the State of Florida, as may be amended from time to time. (Lake Eve)

12.



Timeshare Management Agreement, dated November 13, 2012, by and among Bluegreen
Resorts Management, Inc., a Delaware corporation, and Oasis Lakes Resort
Condominium Association, Inc., a non-profit corporation incorporated and
existing under the laws of the State of Florida, as may be amended from time to
time. (Oasis Lakes)

13.



Timeshare Management Agreement, dated November 2, 2012, by and among Bluegreen
Resorts Management, Inc., a Delaware corporation, and Orlando’s Sunshine Resort
Condominium Association, Inc., a non-stock corporation incorporated and existing
under the laws of the State of Florida, as may be amended from time to time.
(Orlando Sunshine)

14.



Timeshare Management Agreement, dated November 2, 2012, by and among Bluegreen
Resorts Management, Inc., a Delaware corporation, and Orlando’s Sunshine resort
II Condominium Association, Inc., a non-stock corporation incorporated and
existing under the laws of the State of Florida, as may be amended from time to
time. (Orlando Sunshine)

15.



Management Agreement, dated January 10, 1990, by and among Bluegreen Resorts
Management, Inc., as survivor-by-merger with RDI Resort Services Corp., a
Delaware corporation, and Resort Sixty-Six Owner’s Association, Inc., a
corporation incorporated and existing under the laws of the State of Florida, as
may be amended from time to time. (Resort Sixty-Six)

16.



Timeshare Management Agreement, dated January 1, 2013, by and among Bluegreen
Resorts Management, Inc., a Delaware corporation, and Solara Surfside
Condominium



 

‑4‑

 

--------------------------------------------------------------------------------

 

 

Association, Inc., a non-profit corporation incorporated and existing under the
laws of the State of Florida, as may be amended from time to time.  (Solara
Surfside)

17.



Timeshare Management Agreement, dated October 16, 2012, by and among Bluegreen
Resorts Management, Inc., a Delaware corporation, and The Resort at World Golf
Village Condominium Association, Inc., a non-profit corporation incorporated and
existing under the laws of the State of Florida, as may be amended from time to
time. (World Golf Village)

﻿

18.



Management Agreement, dated January 1, 1990, by and among Bluegreen Resorts
Management, Inc., as survivor-by-merger with RDI Resort Services Corp., a
Delaware corporation, and Via Roma Beach Resort Owners Association, Inc., a
corporation incorporated and existing under the laws of the State of Florida, as
may be amended from time to time.  (Via Roma)

19.



Timeshare Management Agreement, dated January 9, 2014, by and among Bluegreen
Resorts Management, Inc., a Delaware corporation, and CV Condominium Owners
Association, Inc., a non-profit corporation incorporated and existing under the
laws of the State of Arizona, as may be amended from time to time. (Cibola
Vista)

20.



First Amendment to Management Agreement, dated December 1, 2009, by and among
Bluegreen Resorts Management, Inc., a Delaware corporation, Bluewater Resorts,
Ltd., a company incorporated and existing under the laws of the Commonwealth of
the Bahamas, and Guanahani Village Management Company Limited, another company
incorporated and existing under the laws of the Commonwealth of the Bahamas, as
may be amended from time to time, as assigned to BRM Bahamas Limited, a Bahamian
entity, pursuant to that certain assignment of merger agreement. (Bluewater
Resort)

21.



Management Agreement, dated May 16, 2012, by and among Bluegreen Resorts
Management, Inc., a Delaware corporation, The Club at Big Bear Village
Fractional Owners Association, a nonprofit mutual benefit corporation
incorporated and existing under the laws of the State of California, and The
Club at Big Bear Village Master Association, a nonprofit mutual benefit
corporation incorporated and existing under the laws of the State of California,
as may be amended from time to time. (Big Bear)

22.



Timeshare Management Agreement, dated January 1, 2016, by and among Bluegreen
Resorts Management, Inc., a Delaware corporation, and The Innsbruck Condominium
Association, Inc., a non-profit corporation incorporated and existing under the
laws of the State of Colorado, as may be amended from time to time. (Innsbruck)

23.



Timeshare Management Agreement, dated January 5, 2012, by and among Bluegreen
Resorts Management, Inc., a Delaware corporation, The Studio Homes at Ellis
Square Timeshare Owners Association, Inc., a non-profit corporation incorporated
and existing



 

‑5‑

 

--------------------------------------------------------------------------------

 

 

under the laws of the State of Georgia, and The Studio Homes of Ellis Square
Condominium Association, Inc., a non-profit corporation incorporated and
existing under the laws of the State of Georgia, as may be amended from time to
time. (Studio Homes)

24.



Timeshare Management Agreement, dated August 23, 2013, by and among Bluegreen
Resorts Management, Inc., a Delaware corporation, and The Hotel Blake Timeshare
Association, Inc., a non-profit corporation incorporated and existing under the
laws of the State of Illinois, as may be amended from time to time. (Hotel
Blake)

﻿

25.



Condominium Management Agreement, dated in 2013, by and among Bluegreen Resorts
Management, Inc., a Delaware corporation, and The Hotel Blake Condominium
Association, Inc., a non-profit corporation incorporated and existing under the
laws of the State of Illinois, as may be amended from time to time. (Hotel
Blake)

26.



Management Agreement, dated May 20, 2008, by and among Bluegreen Resorts
Management, Inc., a Delaware corporation, and Santopadre Condominiums
Association, Inc., a non-stock corporation incorporated and existing under the
laws of the State of Louisiana, as may be amended from time to time. (Club La
Pension)

27.



Timeshare Management Agreement, dated September 13, 2012, by and among Bluegreen
Resorts Management, Inc., a Delaware corporation, and The La Pension Owners’
Association, Inc., a non-profit corporation incorporated and existing under the
laws of the State of Louisiana, as may be amended from time to time. (Club La
Pension)

28.



Timeshare Management Agreement, dated January 1, 2013, by and among Bluegreen
Resorts Management, Inc., a Delaware corporation, and The Soundings Seaside
Resort Condominium Association, Inc., a non-profit corporation incorporated and
existing under the laws of the Commonwealth of Massachusetts, as may be amended
from time to time. (Soundings)

29.



First Amendment to Management Agreement, dated June 15, 2011, by and among
Bluegreen Resorts Management, Inc., a Delaware corporation, and The Breakers
Resort Condominium Association, an unincorporated association existing under the
laws of the Commonwealth of Massachusetts, as may be amended from time to
time.  (Breakers)

30.



Timeshare Management Agreement, dated September 27, 2013, by and among Bluegreen
Resorts Management, Inc., a Delaware corporation, and Hemlock Interval Ownership
Owners Association, Inc., a non-profit corporation incorporated and existing
under the laws of the State of Michigan, as may be amended from time to time.
(Mountain Run at Boyne)

31.



Timeshare Management Agreement, dated September 27, 2012, by and among Bluegreen
Resorts Management, Inc., a Delaware corporation, and Mountain Run at Boyne
Owners



 

‑6‑

 

--------------------------------------------------------------------------------

 

 

Association, Inc., a non-profit corporation incorporated and existing under the
laws of the State of Michigan, as may be amended from time to time. (Mountain
Run at Boyne)

32.



Timeshare Management Agreement, dated January 1, 2013, by and among Bluegreen
Resorts Management, Inc., a Delaware corporation, and The Falls Village Resort
Condominium Association, Inc., a non-profit corporation incorporated and
existing under the laws of the State of Missouri, as may be amended from time to
time. (Falls Village)

33.



Timeshare Management Agreement, dated January 1, 2013, by and among Bluegreen
Resorts Management, Inc., a Delaware corporation, and Big Cedar Wilderness Club
Condominium Association, Inc., a non-profit corporation incorporated and
existing under the laws of the State of Missouri, as may be amended from time to
time. (Wilderness Club at Big Cedar)

﻿

34.



Timeshare Management Agreement, dated January 1, 2013, by and among Bluegreen
Resorts Management, Inc., a Delaware corporation, and Bluegreen Wilderness Club
at Long Creek Ranch Condominium Association, Inc., a non-profit corporation
incorporated and existing under the laws of the State of Missouri, as may be
amended from time to time. (Long Creek Ranch)

35.



Community Management Agreement, dated September 30, 2010, by and among Bluegreen
Resorts Management, Inc., a Delaware corporation, and Paradise Point Master
Association, Inc., a non-profit corporation incorporated and existing under the
laws of the State of Missouri, as may be amended from time to time. (Paradise
Point)

36.



Timeshare Management Agreement, dated January 1, 2013, by and among Bluegreen
Resorts Management, Inc., a Delaware corporation, and Paradise Point Resort
Property Owners Association, Inc., a non-profit corporation incorporated and
existing under the laws of the State of Missouri, as may be amended from time to
time. (Paradise Point)

37.



Condominium Property Management Agreement, dated September 30, 2010, by and
among Bluegreen Resorts Management, Inc., a Delaware corporation, and Paradise
Point Condominium Association, a non-profit corporation incorporated and
existing under the laws of the State of Missouri, as may be amended from time to
time. (Paradise Point)

38.



Utility Services Management Agreement, dated September 30, 2010, by and among
Bluegreen Resorts Management, Inc., a Delaware corporation, and Paradise Point
Resort Utility Association, Inc., a non-profit corporation incorporated and
existing under the laws of the State of Missouri, as may be amended from time to
time. (Paradise Point)

39.



Timeshare Management Agreement, dated December 17, 2012, by and among Bluegreen
Resorts Management, Inc., a Delaware corporation, and Innseason Resorts South
Mountain Condominium, a non-profit corporation incorporated and existing under
the



 

‑7‑

 

--------------------------------------------------------------------------------

 

 

laws of the State of New Hampshire, as may be amended from time to time. (South
Mountain Resort)

40.



Timeshare Management Agreement, dated June 26, 2015, by and among Bluegreen
Resorts Management, Inc., a Delaware corporation, and Club Lodges at Trillium
Owners Association, Inc., a non-profit corporation incorporated and existing
under the laws of the State of North Carolina, as may be amended from time to
time. (Trillium)

41.



Timeshare Management Agreement, dated October 12, 2012, by and among Bluegreen
Resorts Management, Inc., a Delaware corporation, and The Suites at Hershey
Condominium Association, Inc., a non-profit corporation incorporated and
existing under the laws of the Commonwealth of Pennsylvania, as may be amended
from time to time. (The Suites at Hershey)

42.



Timeshare Management Agreement, dated October 23, 2012, by and among Bluegreen
Resorts Management, Inc., a Delaware corporation, and BG Carolina Grande Owners
Association, Inc., a non-profit corporation incorporated and existing under the
laws of the State of South Carolina, as may be amended from time to time.
(Carolina Grande)

﻿

43.



Timeshare Management Agreement, dated October 23, 2012, by and among Bluegreen
Resorts Management, Inc., a Delaware corporation, and Harbour Lights Resort
Owners Association, Inc., a non-profit corporation incorporated and existing
under the laws of the State of South Carolina, as may be amended from time to
time. (Harbour Lights)

44.



Timeshare Management Agreement, dated March 20, 2013, by and among Bluegreen
Resorts Management, Inc., a Delaware corporation, and The Horizons at 77th
Timeshare Owners Association, Inc., a non-profit corporation incorporated and
existing under the laws of the State of South Carolina, as may be amended from
time to time. (Horizons at 77th)

45.



Timeshare Management Agreement, dated July 14, 2014, by and among Bluegreen
Resorts Management, Inc., a Delaware corporation, and Lodge Alley Inn
Condominium Association, Inc., a non-profit corporation incorporated and
existing under the laws of the State of South Carolina, as may be amended from
time to time. (Lodge Alley Inn)

46.



Timeshare Management Agreement, dated January 1, 2010, by and among Bluegreen
Resorts Management, Inc., a Delaware corporation, and Lodge Alley Inn
Condominium Association, Inc., a non-profit corporation incorporated and
existing under the laws of the State of South Carolina, as may be amended from
time to time. (Lodge Alley Inn)

47.



Condominium Management Agreement, dated January 1, 2014, by and among Bluegreen
Resorts Management, Inc., a Delaware corporation, and Lodge Alley Condominium



 

‑8‑

 

--------------------------------------------------------------------------------

 

 

Association, Inc., a non-profit corporation incorporated and existing under the
laws of the State of South Carolina, as may be amended from time to time. (Lodge
Alley Inn)

48.



Management Agreement, dated January 1, 2014, by and among Bluegreen Resorts
Management, Inc., a Delaware corporation, and Lodge Alley Owners’ Association,
Inc., a non-profit corporation incorporated and existing under the laws of the
State of South Carolina, as may be amended from time to time. (Lodge Alley Inn)

49.



Timeshare Management Agreement, dated October 23, 2012, by and among Bluegreen
Resorts Management, Inc., a Delaware corporation, and BG Seaglass Tower Owners
Association, Inc., a non-profit corporation incorporated and existing under the
laws of the State of South Carolina, as may be amended from time to time.
(SeaGlass Tower)

50.



Timeshare Management Agreement, dated October 23, 2012, by and among Bluegreen
Resorts Management, Inc., a Delaware corporation, and Shore Crest Vacation
Villas Owners Association, Inc., a non-profit corporation incorporated and
existing under the laws of the State of South Carolina, as may be amended from
time to time. (Shore Crest Vacation Villas)

51.



Timeshare Management Agreement, dated October 23, 2012, by and among Bluegreen
Resorts Management, Inc., a Delaware corporation, and Shore Crest Vacation
Villas II Owners Association, Inc., a non-profit corporation incorporated and
existing under the laws of the State of South Carolina, as may be amended from
time to time.  (Shore Crest Vacation Villas)

﻿

52.



Timeshare Management Agreement, dated May 7, 2014, by and among Bluegreen
Resorts Management, Inc., a Delaware corporation, and The MountainLoft Resort
Condominium Association, Inc., a non-profit corporation incorporated and
existing under the laws of the State of Tennessee, as may be amended from time
to time. (MountainLoft)

53.



Timeshare Management Agreement, dated February 1, 2013, by and among Bluegreen
Resorts Management, Inc., a Delaware corporation, and MountainLoft Resort II
Condominium Association, Inc., a non-profit corporation incorporated and
existing under the laws of the State of Tennessee, as may be amended from time
to time. (MountainLoft)

54.



Timeshare Management Agreement, dated August 23, 2012, by and among Bluegreen
Resorts Management, Inc., a Delaware corporation, and The Laurel Crest Resort
Condominium Association, Inc., a non-profit corporation incorporated and
existing under the laws of the State of Tennessee, as may be amended from time
to time. (Laurel Crest)



 

‑9‑

 

--------------------------------------------------------------------------------

 

 

55.



Timeshare Management Agreement, dated June 19, 2014, by and among Bluegreen
Resorts Management, Inc., a Delaware corporation, and Shenandoah Crossing Farm
and Club Resort Section Owner’s Association, Inc., a non-stock corporation
incorporated and existing under the laws of the Commonwealth of Virginia, as may
be amended from time to time. (Shenandoah Crossing)

56.



Timeshare Management Agreement, dated July 14, 2014, by and among Bluegreen
Resorts Management, Inc., a Delaware corporation, and Bluegreen Wilderness
Traveler at Shenandoah Owners Association, Inc., a non-profit corporation
incorporated and existing under the laws of the Commonwealth of Virginia, as may
be amended from time to time. (Shenandoah Crossing)

57.



Management Agreement, dated January 1, 2001, by and among Bluegreen Resorts
Management, Inc., a Delaware corporation, and Shenandoah Resort Community
Association, Inc., a non-stock corporation incorporated and existing under the
laws of the Commonwealth of Virginia, as may be amended from time to time.
(Shenandoah Crossing)

58.



Timeshare Management Agreement, dated July 14, 2014, by and among Bluegreen
Resorts Management, Inc., a Delaware corporation, and BG Patrick Henry Square
Timeshare Owners Association, Inc., a non-profit corporation incorporated and
existing under the laws of the Commonwealth of Virginia, as may be amended from
time to time. (Patrick Henry Square)

59.



Condominium Management Agreement, dated November 20, 2015, by and among
Bluegreen Resorts Management, Inc., a Delaware corporation, and Patrick Henry
Condominium Association, Inc., a non-stock corporation incorporated and existing
under the laws of the Commonwealth of Virginia, as may be amended from time to
time. (Patrick Henry Square)

60.



Timeshare Management Agreement, dated December 17, 2012, by and among Bluegreen
Resorts Management, Inc., a Delaware corporation, and Parkside Owners
Association, Inc., a non-stock corporation incorporated and existing under the
laws of the Commonwealth of Virginia, as may be amended from time to time.
(Parkside Williamsburg Resort)

61.



Timeshare Management Agreement, dated December 5, 2012, by and among Bluegreen
Resorts Management, Inc., a Delaware corporation, and BG Pirates Lodge
Condominium Association, Inc., a non-profit corporation incorporated and
existing under the laws of the State of Wisconsin, as may be amended from time
to time. (Bluegreen Odyssey Dells)

62.



Timeshare Management Agreement, dated December 5, 2012, by and among Bluegreen
Resorts Management, Inc., a Delaware corporation, and BG Pirates Lodge
Condominium



 

‑10‑

 

--------------------------------------------------------------------------------

 

 

Association, Inc., a non-profit corporation incorporated and existing under the
laws of the State of Wisconsin, as may be amended from time to time. (Bluegreen
Odyssey Dells)

63.



First Amendment to Timeshare Management Agreement, dated June 1, 2015, by and
among Bluegreen Resorts Management, Inc., a Delaware corporation, and The
Christmas Mountain Campground Association, U.A., a non-profit association
unincorporated and existing under the laws of the State of Wisconsin, as may be
amended from time to time. (Christmas Mountain Village)

64.



Management Agreement, dated April 6, 2001, by and among Bluegreen Resorts
Management, Inc., a Delaware corporation, and Christmas Mountain Property Owners
Association, Inc., a non-stock corporation incorporated and existing under the
laws of the State of Wisconsin, as may be amended from time to time. (Christmas
Mountain Village)

65.



First Amendment to Timeshare Management Agreement, dated June 1, 2015, by and
among Bluegreen Resorts Management, Inc., a Delaware corporation, and The
Timbers at Christmas Mountain Association, U.A., a non-profit association
unincorporated and existing under the laws of the State of Wisconsin, as may be
amended from time to time. (Christmas Mountain Village)

66.



First Amendment to Timeshare Management Agreement, dated June 1, 2015, by and
among Bluegreen Resorts Management, Inc., a Delaware corporation, and The Villas
at Christmas Mountain Association, U.A., a non-profit association unincorporated
and existing under the laws of the State of Wisconsin, as may be amended from
time to time. (Christmas Mountain Village)

67.



Second Amendment to Management Agreement, dated September 20, 2011, by and among
Bluegreen Resorts Management, Inc., a Delaware corporation, and Casa Grande
Resort Cooperative Association I now known as Cooperativa La Cabana Beach &
Racquet Club, an Aruba non-profit cooperative association, as may be amended
from time to time. (La Cabana Beach Resort & Casino)

﻿

﻿

﻿

﻿

﻿



 

 

‑11‑

 

--------------------------------------------------------------------------------

 

 

Schedule C

Specified Resorts

(i)The Fountains at 12400 International Drive, Orlando, Florida -

﻿

BG FOUNTAINS CONDOMINIUM, A CONDOMINIUM, according to the Declaration of
Condominium as recorded in Official Records Book 7674, Page 4336, as amended by
First Amendment to the Declaration of Condominium recorded in Official Records
Book 7785, Page 2252, by Second Amendment to the Declaration of Condominium
recorded in Official Records Book 8559, Page 1321, by Third Amendment to the
Declaration of Condominium recorded in Official Records Book 8559, Page 1360, by
Fourth Amendment to the Declaration of Condominium recorded in Official Records
Book 8775, Page 4485, by Fifth Amendment to the Declaration of Condominium
recorded in Official Records Book 9443, Page 2378, by Sixth Amendment to the
Declaration of Condominium recorded in Official Records Book 9881, Page 2943,
all in the Public Records of Orange County, Florida.

﻿

(ii)Lake Eve Condominium Resort at 12388 International Drive, Orlando, Florida -

﻿

Lake Eve Resort Condominium, according to the Declaration of Condominium for
Lake Eve Resort Condominium, recorded in Official Records Book 10663, Page 6587
of the Public Records of Orange County, Florida, as it may be amended from time
to time.





 

--------------------------------------------------------------------------------

 

 



Schedule D

Other Resorts

﻿

Lodge Alley Inn

195 East Bay Street, Charleston, SC 29401

﻿

The Falls Village Resort

200 Creekside Road, Branson, MO  65616

﻿

Shore Crest Vacation Villas

4709 South Ocean Boulevard, N. Myrtle Beach, SC 29582

﻿

Shore Crest Vacation Villas II

4708 South Ocean Boulevard, N. Myrtle Beach, SC 29582

﻿

The Innsbruck

233 W. Main Street, Aspen, CO 80443

﻿

Club La Pension

115 Decatur Street, New Orleans, Louisiana 70130.

﻿

Intervals at the Atlantic Palace Condominium

1507 Boardwalk, Atlantic City, NJ 08401.

﻿

BG Carolina Grande

2505 N. Ocean Blvd., Myrtle Beach, SC 29577.

﻿

BG SeaGlass Tower

1400 N. Ocean Blvd., Myrtle Beach, SC 29577.

﻿

The Suites at Hershey

2 Hershey Park Drive, Hershey, PA 17033.

﻿

Mountain Run at Boyne
03095 Boyne Mountain Road, Boyne Falls, MI 49713

﻿

Casa Del Mar Beach Resort
621 South Atlantic Avenue, Ormond Beach, FL 32176

﻿

Hammocks at Marathon
1688 Overseas Highway, Marathon, Florida 33050

﻿

The Resort at World Golf Village





 

‑2‑

 

--------------------------------------------------------------------------------

 

 

100 Front Line Drive, St. Augustine, FL 32092

﻿

BG Daytona Seabreeze

3125 Atlantic Avenue, Daytona Beach Shores, Florida 32118

﻿

Solara Surfside

8801 Collins Avenue, Surfside FL 33154

﻿

 

 

‑3‑

 

--------------------------------------------------------------------------------

 

 

Exhibit A

Collateral Report

Bluegreen Corporation

To:Fifth Third, as Administrative Agent,
and the Lenders described below

Pursuant to the terms of (i) the  Amended and Restated Credit Agreement dated as
of December  16, 2016, among Bluegreen Corporation, as Borrower (the
“Borrower”), the Guarantors party thereto, the Lenders party thereto, and Fifth
Third Bank, as Administrative Agent (as amended, restated, modified or
supplemented from time to time, the “Credit Agreement”); and (ii) the Amended
and Restated Security Agreement dated as of December  16, 2016, among the
Borrower, Bluegreen Vacations Unlimited, Inc. and Bluegreen Resorts Management,
Inc. (collectively, the “Grantors”) and the Administrative Agent (as amended,
restated, modified or supplemented from time to time, the “Security Agreement”;
all capitalized terms used herein without definition shall have the meaning
assigned thereto in the Security Agreement), we submit this Collateral Report
(this “Report”) to you and certify that the information set forth below and on
any attachments to this Report is true, correct and complete in all respects as
of the date of this Report. 

The Borrower and each of the Grantors hereby certify, as applicable, as follows:

(a)Annex A of this Report sets forth a true, complete and current listing of all
Sales and Marketing Agreements as of the date hereof which relate to the Pledged
Receivables pledged by BVU and are subject to the lien and security interest of
the Administrative Agent pursuant to, the Security Agreement (provided that the
failure to disclose any Sales and Marketing Agreement on the attached Annex A
shall not impair the Administrative Agent’s security interest as provided for by
the Security Agreement in such related Pledged Receivables).

(b)Annex B of this Report sets forth a true, complete and current listing of all
Receivables under the Sales and Marketing Agreements described in clause (a)
above, and such Receivables constitute “Pledged Receivables” as defined in, and
subject to the lien and security interest of the Administrative Agent pursuant
to, the Security Agreement (provided that the failure to disclose any
Receivables under the Sales and Marketing Agreement on the attached Annex B
shall not impair the Administrative Agent’s security interest therein as
provided for by the Security Agreement).

(c)Annex C of this Report sets forth a true, complete and current listing of all
Management Agreements as of the date hereof which relate to the Pledged
Receivables pledged by BRM and are subject to the lien and security interest of
the Administrative Agent pursuant to, the Security Agreement (provided that the
failure to disclose any Management Agreement on the attached Annex C shall not
impair the Administrative Agent’s security interest as provided for by the
Security Agreement in such related Pledged Receivables).





 

 

--------------------------------------------------------------------------------

 

 

(d)Annex D of this Report sets forth a true, complete and current listing of all
Receivables under the Management Agreements described in clause (c) above, and
such Receivables constitute “Pledged Receivables” as defined in, and subject to
the lien and security interest of the Administrative Agent pursuant to, the
Security Agreement (provided that the failure to disclose any Receivables under
the Management Agreement on the attached Annex D shall not impair the
Administrative Agent’s security interest therein as provided for by the Security
Agreement).

(e)No Loan Party (other than BVU or BRM) or any Subsidiary of a Loan Party
(other than (x) Resort Title, in its capacity as escrow agent, (y) any
Subsidiary of BVU or BRM that is a party to any such agreement (in lieu of BVU
or BRM and solely as a result of specific local, foreign jurisdictional
requirements or customs that prevent BVU or BRM from being a party thereto, as
reasonably determined by the Borrower), or (z) any other Subsidiary, solely with
respect to a Limited Joinder)) are party to any of the Sales and Marketing
Agreements or Management Agreements.  No Loan Party or any Subsidiary of a Loan
Party (other than BVU (in the case of any Sales and Marketing Agreement), BRM
(in the case of any Management Agreement) or any Subsidiary of BVU or BRM that
is a party to any such agreement (in lieu of BVU or BRM and solely as a result
of specific local, foreign jurisdictional requirements or customs that prevent
BVU or BRM from being a party thereto, as reasonably determined by the
Borrower), in the case of any Sales and Marketing Agreement or Management
Agreement )), own any of the Pledged Receivables under, as applicable, any such
Sales and Marketing Agreement or Management Agreement.

[Signature Page Follows]





2

 

--------------------------------------------------------------------------------

 

 



This Collateral Report is executed and delivered as of the date first above
written.

BLUEGREEN CORPORATION

By_________________________________________________________________________________________________________________

_________________________________________________________________________________________________________Name

_____________________________________________________________________________________________________________Title

﻿

BLUEGREEN VACATIONS UNLIMITED, INC.

By_________________________________________________________________________________________________________________

_________________________________________________________________________________________________________Name

_____________________________________________________________________________________________________________Title

﻿

﻿

BLUEGREEN RESORTS MANAGEMENT, INC.

By_________________________________________________________________________________________________________________

_________________________________________________________________________________________________________Name

_____________________________________________________________________________________________________________Title

﻿

 

3

 

--------------------------------------------------------------------------------

 

 

Annex A to Collateral Report

Sales and Marketing Agreements Relating to Pledged Receivables

(as of December 16, 2016)

﻿

1.



Sales and Marketing Agreement, dated August 28, 2014, by and among Bluegreen
Vacations Unlimited, Inc., a Florida corporation, and BBV PHASE I LLC, a Nevada
limited liability company, and the joinder of Resort Title Agency, Inc., a
Florida corporation, as may be amended from time to time. (Big Bear)

2.



Sales and Marketing Agreement, dated May 7, 2009, by and among Bluegreen
Vacations Unlimited, Inc., a Florida corporation, and Blue Water Resorts Ltd., a
company incorporated and existing under the laws of the Commonwealth of the
Bahamas, with the joinder of Resort Title Agency, Inc., a Florida corporation,
as may be amended from time to time. (Blue Water)

3.



Sales and Marketing Agreement, dated August 12, 2009, by and among Bluegreen
Vacations Unlimited, Inc., a Florida corporation, Princeton Resorts Group, LLC,
a Delaware limited liability, and Cibola Vista Resort and Spa, LLC, an Arizona
limited liability company, with the joinder of Resort Title Agency, Inc., a
Florida corporation, as may be amended from time to time. (Cibola Vista)

4.



Sales and Marketing Agreement, dated February 8, 2013, by and among Bluegreen
Vacations Unlimited, Inc., a Florida corporation, and Horizons Acquisition
Partners, LLC, a South Carolina limited liability company, with the joinder of
Resort Title Agency, Inc., a Florida corporation, and Horizons Rental
Management, LLC, a South Carolina limited liability company, as may be amended
from time to time. (Horizons at 77th)

5.



Sales and Marketing Agreement, dated August 20, 2013, by and among Bluegreen
Vacations Unlimited, Inc., a Florida corporation, and Printers Row Development,
LLC nka Second City Resorts, LLC, an Illinois limited liability company, with
the joinder of Resort Title Agency, Inc., a Florida corporation, as may be
amended from time to time. (The Blake)

6.



Second Amended and Restated Sales and Marketing Agreement, dated April 16, 2009,
by and among Bluegreen Vacations Unlimited, Inc., a Florida corporation, and
Landmark Resort Properties of VA, LLC, a Virginia limited liability company,
with a joinder of Resort Title Agency, Inc., a Florida corporation, as may be
amended from time to time. (Parkside)

7.



Sales and Marketing Agreement, dated June 20, 2009, by and among Bluegreen
Vacations Unlimited, Inc., a Florida corporation, and Southern Peaks Resorts,
LLC, a New Hampshire limited liability company, with the joinder of William E.
Curran, an



 

--------------------------------------------------------------------------------

 



individual and Dennis M. Ducharme, an individual, as may be amended from time to
time. (South Mountain)

8.



Amended and Restated Sales and Marketing Agreement, dated January 25, 2011, by
and among Bluegreen Vacations Unlimited, Inc., a Florida corporation, T. Park
Central L.L.C., a New York limited liability company, and O. Park Central
L.L.C., a New York limited liability company, with the joinder of Resort Title
Agency, Inc., a Florida corporation, and Bluegreen Resorts Management, Inc., a
Delaware corporation, as may be amended from time to time. (Manhattan Club)

9.



Sales and Marketing Agreement, dated March 22, 2012, by and among Bluegreen
Vacations Unlimited, Inc., a Florida corporation, and Breckenridge Development,
Inc., a Florida corporation, with the joinder of Resort Title Agency, Inc., a
Florida corporation, as may be amended from time to time. (TradeWinds)

10.



Sales and Marketing Agreement, dated as of November 25, 2014, by and among
Bluegreen Vacations Unlimited, Inc., a Florida corporation, PHI Redevelopment,
LLC, a Virginia limited liability company, and with the joinder of Resort Title
Agency, Inc., a Florida corporation, as may be amended from time to time.
(Patrick Henry Square)

11.



Sales and Marketing Agreement, dated as of September 19, 2014, by and among
Bluegreen Vacations Unlimited, Inc., a Florida corporation, and Club Lodges at
Trillium, LLC, a Georgia limited liability company, with the joinder of Resort
Title Agency, Inc., a Florida corporation, as may be amended from time to time.
(Trillium)

12.



Sales and Marketing Agreement, dated as of November 3, 2015, by and among
Bluegreen Vacations Unlimited, Inc., a Florida corporation, and King 583
Partners LLC, a South Carolina limited liability company, with the joinder of
Resort Title Agency, Inc., a Florida corporation, as may be amended from time to
time. (Charleston 583)

13.



Sales and Marketing Agreement, dated as of July 12, 2011, by and among Bluegreen
Vacations Unlimited, Inc., a Florida corporation, and News Place Developers,
LLC, a Georgia limited liability company, with the joinder of Batson-Cook
Development Company, a Georgia corporation, and Resort Title Agency, Inc., a
Florida corporation, as may be amended from time to time. (Studio Homes)

14.



Sales and Marking Agreement, dated as of June 23, 2016, by and among Bluegreen
Vacations Unlimited, Inc., a Florida corporation, and I-Drive Resorts, LLC, a
Delaware limited liability company, with the joinder of Resort Title Agency,
Inc., a Florida corporation, as may be amended from time to time. (Lake Eve II)





2

 

--------------------------------------------------------------------------------

 



﻿

Annex B to Collateral Report

Pledged Receivables in respect of sales and marketing agreements identified on
Annex A

﻿

Picture 14 [bfcf-20161221xex10_2g001.jpg]

﻿





3

 

--------------------------------------------------------------------------------

 





Annex C to Collateral Report

Management Agreements related to Pledged Receivables

(as of December 16, 2016)



1.



Amended and Restated Management Agreement, dated May 18, 1994, by and among
Bluegreen Resorts Management, Inc., a Delaware corporation, and Vacation Trust,
Inc., a Florida corporation, as Trustee, pursuant to the terms of the Bluegreen
Vacation Club Amended and Restated Trust Agreement and Bluegreen Vacation Club,
Inc., a Florida corporation, as may be amended from time to time. (Bluegreen
Vacation Club)

2.



Timeshare Management Agreement, dated January 1, 2013, by and among Bluegreen
Resorts Management, Inc., a Delaware corporation, and Casa Del Mar Beach Resort
Condominium Association, Inc., a non-profit corporation incorporated and
existing under the laws of the State of Florida, as may be amended from time to
time. (Casa Del Mar)

3.



Timeshare Management Agreement, dated January 1, 2013, by and among Bluegreen
Resorts Management, Inc., a Delaware corporation, and BG Daytona Seabreeze
Condominium Association, Inc., a non-profit corporation incorporated and
existing under the laws of the State of Florida, as may be amended from time to
time. (Daytona Seabreeze)

4.



Management Agreement, dated December 5, 2012, by and among Bluegreen Resorts
Management, Inc., a Delaware corporation, and Breckenridge Beach Villas
Condominium Association, Inc., a non-profit corporation incorporated and
existing under the laws of the State of Florida, as may be amended from time to
time. (Tradewinds)

5.



Management Agreement, dated August 17, 2001, by and among Bluegreen Resorts
Management, Inc., a Delaware corporation, and Dolphin Beach Club Association,
Inc., a corporation incorporated and existing under the laws of the State of
Florida, as may be amended from time to time. (Dolphin Beach Club)

6.



Management Agreement, dated March 29, 1994, by and among Bluegreen Resorts
Management, Inc., as survivor-by-merger with RDI Resort Services Corp., a
Delaware corporation, and Fantasy Island Resort II Condominium Association,
Inc., a corporation incorporated and existing under the laws of the State of
Florida, as may be amended from time to time. (Fantasy Island Resort II)

7.



Timeshare Management Agreement, dated October 3, 2012, by and among Bluegreen
Resorts Management, Inc., a Delaware corporation, and BG Fountains Condominium
Association, Inc., a non-profit corporation incorporated and existing under the
laws of the State of Florida, as may be amended from time to time. (Fountains)



4

 

--------------------------------------------------------------------------------

 



8.



Timeshare Management Agreement, dated October 16, 2012, by and among Bluegreen
Resorts Management, Inc., a Delaware corporation, and Grande Villas at World
Golf Village Condominium Association, Inc., a non-profit corporation
incorporated and existing under the laws of the State of Florida, as may be
amended from time to time. (Grande Villas at World Golf Village)

9.



Management Agreement, dated February 23, 1994, by and among Bluegreen Resorts
Management, Inc., as survivor-by-merger with RDI Resort Services Corp., a
Delaware corporation, and Gulfstream Manor Condominium Association, Inc., a
corporation incorporated and existing under the laws of the State of Florida, as
may be amended from time to time.  (Gulfstream Manor)

10.



Timeshare Management Agreement, dated January 1, 2013, by and among Bluegreen
Resorts Management, Inc., a Delaware corporation, and The Hammocks at Marathon
Condominium Association, Inc., a non-profit corporation incorporated and
existing under the laws of the State of Florida, as may be amended from time to
time. (Hammocks)

11.



Management Agreement, dated November 6, 2013, by and among Bluegreen Resorts
Management, Inc., a Delaware corporation, and Lake Eve Resort Condominium Owners
Association, Inc., a non-profit corporation incorporated and existing under the
laws of the State of Florida, as may be amended from time to time. (Lake Eve)

12.



Timeshare Management Agreement, dated November 13, 2012, by and among Bluegreen
Resorts Management, Inc., a Delaware corporation, and Oasis Lakes Resort
Condominium Association, Inc., a non-profit corporation incorporated and
existing under the laws of the State of Florida, as may be amended from time to
time. (Oasis Lakes)

13.



Timeshare Management Agreement, dated November 2, 2012, by and among Bluegreen
Resorts Management, Inc., a Delaware corporation, and Orlando’s Sunshine Resort
Condominium Association, Inc., a non-stock corporation incorporated and existing
under the laws of the State of Florida, as may be amended from time to time.
(Orlando Sunshine)

14.



Timeshare Management Agreement, dated November 2, 2012, by and among Bluegreen
Resorts Management, Inc., a Delaware corporation, and Orlando’s Sunshine resort
II Condominium Association, Inc., a non-stock corporation incorporated and
existing under the laws of the State of Florida, as may be amended from time to
time. (Orlando Sunshine)

15.



Management Agreement, dated January 10, 1990, by and among Bluegreen Resorts
Management, Inc., as survivor-by-merger with RDI Resort Services Corp., a
Delaware corporation, and Resort Sixty-Six Owner’s Association, Inc., a
corporation incorporated and existing under the laws of the State of Florida, as
may be amended from time to time. (Resort Sixty-Six)



5

 

--------------------------------------------------------------------------------

 



16.



Timeshare Management Agreement, dated January 1, 2013, by and among Bluegreen
Resorts Management, Inc., a Delaware corporation, and Solara Surfside
Condominium Association, Inc., a non-profit corporation incorporated and
existing under the laws of the State of Florida, as may be amended from time to
time.  (Solara Surfside)

17.



Timeshare Management Agreement, dated October 16, 2012, by and among Bluegreen
Resorts Management, Inc., a Delaware corporation, and The Resort at World Golf
Village Condominium Association, Inc., a non-profit corporation incorporated and
existing under the laws of the State of Florida, as may be amended from time to
time. (World Golf Village)

﻿

18.



Management Agreement, dated January 1, 1990, by and among Bluegreen Resorts
Management, Inc., as survivor-by-merger with RDI Resort Services Corp., a
Delaware corporation, and Via Roma Beach Resort Owners Association, Inc., a
corporation incorporated and existing under the laws of the State of Florida, as
may be amended from time to time.  (Via Roma)

19.



Timeshare Management Agreement, dated January 9, 2014, by and among Bluegreen
Resorts Management, Inc., a Delaware corporation, and CV Condominium Owners
Association, Inc., a non-profit corporation incorporated and existing under the
laws of the State of Arizona, as may be amended from time to time. (Cibola
Vista)

20.



First Amendment to Management Agreement, dated December 1, 2009, by and among
Bluegreen Resorts Management, Inc., a Delaware corporation, Bluewater Resorts,
Ltd., a company incorporated and existing under the laws of the Commonwealth of
the Bahamas, and Guanahani Village Management Company Limited, another company
incorporated and existing under the laws of the Commonwealth of the Bahamas, as
may be amended from time to time, as assigned to BRM Bahamas Limited, a Bahamian
entity, pursuant to that certain assignment of merger agreement. (Bluewater
Resort)

21.



Management Agreement, dated May 16, 2012, by and among Bluegreen Resorts
Management, Inc., a Delaware corporation, The Club at Big Bear Village
Fractional Owners Association, a nonprofit mutual benefit corporation
incorporated and existing under the laws of the State of California, and The
Club at Big Bear Village Master Association, a nonprofit mutual benefit
corporation incorporated and existing under the laws of the State of California,
as may be amended from time to time. (Big Bear)

22.



Timeshare Management Agreement, dated January 1, 2016, by and among Bluegreen
Resorts Management, Inc., a Delaware corporation, and The Innsbruck Condominium
Association, Inc., a non-profit corporation incorporated and existing under the
laws of the State of Colorado, as may be amended from time to time. (Innsbruck)

23.



Timeshare Management Agreement, dated January 5, 2012, by and among Bluegreen
Resorts Management, Inc., a Delaware corporation, The Studio Homes at Ellis
Square



6

 

--------------------------------------------------------------------------------

 



Timeshare Owners Association, Inc., a non-profit corporation incorporated and
existing under the laws of the State of Georgia, and The Studio Homes of Ellis
Square Condominium Association, Inc., a non-profit corporation incorporated and
existing under the laws of the State of Georgia, as may be amended from time to
time. (Studio Homes)

24.



Timeshare Management Agreement, dated August 23, 2013, by and among Bluegreen
Resorts Management, Inc., a Delaware corporation, and The Hotel Blake Timeshare
Association, Inc., a non-profit corporation incorporated and existing under the
laws of the State of Illinois, as may be amended from time to time. (Hotel
Blake)

﻿

25.



Condominium Management Agreement, dated in 2013, by and among Bluegreen Resorts
Management, Inc., a Delaware corporation, and The Hotel Blake Condominium
Association, Inc., a non-profit corporation incorporated and existing under the
laws of the State of Illinois, as may be amended from time to time. (Hotel
Blake)

26.



Management Agreement, dated May 20, 2008, by and among Bluegreen Resorts
Management, Inc., a Delaware corporation, and Santopadre Condominiums
Association, Inc., a non-stock corporation incorporated and existing under the
laws of the State of Louisiana, as may be amended from time to time. (Club La
Pension)

27.



Timeshare Management Agreement, dated September 13, 2012, by and among Bluegreen
Resorts Management, Inc., a Delaware corporation, and The La Pension Owners’
Association, Inc., a non-profit corporation incorporated and existing under the
laws of the State of Louisiana, as may be amended from time to time. (Club La
Pension)

28.



Timeshare Management Agreement, dated January 1, 2013, by and among Bluegreen
Resorts Management, Inc., a Delaware corporation, and The Soundings Seaside
Resort Condominium Association, Inc., a non-profit corporation incorporated and
existing under the laws of the Commonwealth of Massachusetts, as may be amended
from time to time. (Soundings)

29.



First Amendment to Management Agreement, dated June 15, 2011, by and among
Bluegreen Resorts Management, Inc., a Delaware corporation, and The Breakers
Resort Condominium Association, an unincorporated association existing under the
laws of the Commonwealth of Massachusetts, as may be amended from time to
time.  (Breakers)

30.



Timeshare Management Agreement, dated September 27, 2013, by and among Bluegreen
Resorts Management, Inc., a Delaware corporation, and Hemlock Interval Ownership
Owners Association, Inc., a non-profit corporation incorporated and existing
under the laws of the State of Michigan, as may be amended from time to time.
(Mountain Run at Boyne)

31.



Timeshare Management Agreement, dated September 27, 2012, by and among Bluegreen
Resorts Management, Inc., a Delaware corporation, and Mountain Run at Boyne
Owners



7

 

--------------------------------------------------------------------------------

 



Association, Inc., a non-profit corporation incorporated and existing under the
laws of the State of Michigan, as may be amended from time to time. (Mountain
Run at Boyne)

32.



Timeshare Management Agreement, dated January 1, 2013, by and among Bluegreen
Resorts Management, Inc., a Delaware corporation, and The Falls Village Resort
Condominium Association, Inc., a non-profit corporation incorporated and
existing under the laws of the State of Missouri, as may be amended from time to
time. (Falls Village)

33.



Timeshare Management Agreement, dated January 1, 2013, by and among Bluegreen
Resorts Management, Inc., a Delaware corporation, and Big Cedar Wilderness Club
Condominium Association, Inc., a non-profit corporation incorporated and
existing under the laws of the State of Missouri, as may be amended from time to
time. (Wilderness Club at Big Cedar)

﻿

34.



Timeshare Management Agreement, dated January 1, 2013, by and among Bluegreen
Resorts Management, Inc., a Delaware corporation, and Bluegreen Wilderness Club
at Long Creek Ranch Condominium Association, Inc., a non-profit corporation
incorporated and existing under the laws of the State of Missouri, as may be
amended from time to time. (Long Creek Ranch)

35.



Community Management Agreement, dated September 30, 2010, by and among Bluegreen
Resorts Management, Inc., a Delaware corporation, and Paradise Point Master
Association, Inc., a non-profit corporation incorporated and existing under the
laws of the State of Missouri, as may be amended from time to time. (Paradise
Point)

36.



Timeshare Management Agreement, dated January 1, 2013, by and among Bluegreen
Resorts Management, Inc., a Delaware corporation, and Paradise Point Resort
Property Owners Association, Inc., a non-profit corporation incorporated and
existing under the laws of the State of Missouri, as may be amended from time to
time. (Paradise Point)

37.



Condominium Property Management Agreement, dated September 30, 2010, by and
among Bluegreen Resorts Management, Inc., a Delaware corporation, and Paradise
Point Condominium Association, a non-profit corporation incorporated and
existing under the laws of the State of Missouri, as may be amended from time to
time. (Paradise Point)

38.



Utility Services Management Agreement, dated September 30, 2010, by and among
Bluegreen Resorts Management, Inc., a Delaware corporation, and Paradise Point
Resort Utility Association, Inc., a non-profit corporation incorporated and
existing under the laws of the State of Missouri, as may be amended from time to
time. (Paradise Point)

39.



Timeshare Management Agreement, dated December 17, 2012, by and among Bluegreen
Resorts Management, Inc., a Delaware corporation, and Innseason Resorts South
Mountain Condominium, a non-profit corporation incorporated and existing under
the



8

 

--------------------------------------------------------------------------------

 



laws of the State of New Hampshire, as may be amended from time to time. (South
Mountain Resort)

40.



Timeshare Management Agreement, dated June 26, 2015, by and among Bluegreen
Resorts Management, Inc., a Delaware corporation, and Club Lodges at Trillium
Owners Association, Inc., a non-profit corporation incorporated and existing
under the laws of the State of North Carolina, as may be amended from time to
time. (Trillium)

41.



Timeshare Management Agreement, dated October 12, 2012, by and among Bluegreen
Resorts Management, Inc., a Delaware corporation, and The Suites at Hershey
Condominium Association, Inc., a non-profit corporation incorporated and
existing under the laws of the Commonwealth of Pennsylvania, as may be amended
from time to time. (The Suites at Hershey)

42.



Timeshare Management Agreement, dated October 23, 2012, by and among Bluegreen
Resorts Management, Inc., a Delaware corporation, and BG Carolina Grande Owners
Association, Inc., a non-profit corporation incorporated and existing under the
laws of the State of South Carolina, as may be amended from time to time.
(Carolina Grande)

﻿

43.



Timeshare Management Agreement, dated October 23, 2012, by and among Bluegreen
Resorts Management, Inc., a Delaware corporation, and Harbour Lights Resort
Owners Association, Inc., a non-profit corporation incorporated and existing
under the laws of the State of South Carolina, as may be amended from time to
time. (Harbour Lights)

44.



Timeshare Management Agreement, dated March 20, 2013, by and among Bluegreen
Resorts Management, Inc., a Delaware corporation, and The Horizons at 77th
Timeshare Owners Association, Inc., a non-profit corporation incorporated and
existing under the laws of the State of South Carolina, as may be amended from
time to time. (Horizons at 77th)

45.



Timeshare Management Agreement, dated July 14, 2014, by and among Bluegreen
Resorts Management, Inc., a Delaware corporation, and Lodge Alley Inn
Condominium Association, Inc., a non-profit corporation incorporated and
existing under the laws of the State of South Carolina, as may be amended from
time to time. (Lodge Alley Inn)

46.



Timeshare Management Agreement, dated January 1, 2010, by and among Bluegreen
Resorts Management, Inc., a Delaware corporation, and Lodge Alley Inn
Condominium Association, Inc., a non-profit corporation incorporated and
existing under the laws of the State of South Carolina, as may be amended from
time to time. (Lodge Alley Inn)

47.



Condominium Management Agreement, dated January 1, 2014, by and among Bluegreen
Resorts Management, Inc., a Delaware corporation, and Lodge Alley Condominium
Association, Inc., a non-profit corporation incorporated and existing under the
laws of the State of South Carolina, as may be amended from time to time. (Lodge
Alley Inn)



9

 

--------------------------------------------------------------------------------

 



48.



Management Agreement, dated January 1, 2014, by and among Bluegreen Resorts
Management, Inc., a Delaware corporation, and Lodge Alley Owners’ Association,
Inc., a non-profit corporation incorporated and existing under the laws of the
State of South Carolina, as may be amended from time to time. (Lodge Alley Inn)

49.



Timeshare Management Agreement, dated October 23, 2012, by and among Bluegreen
Resorts Management, Inc., a Delaware corporation, and BG Seaglass Tower Owners
Association, Inc., a non-profit corporation incorporated and existing under the
laws of the State of South Carolina, as may be amended from time to time.
(SeaGlass Tower)

50.



Timeshare Management Agreement, dated October 23, 2012, by and among Bluegreen
Resorts Management, Inc., a Delaware corporation, and Shore Crest Vacation
Villas Owners Association, Inc., a non-profit corporation incorporated and
existing under the laws of the State of South Carolina, as may be amended from
time to time. (Shore Crest Vacation Villas)

51.



Timeshare Management Agreement, dated October 23, 2012, by and among Bluegreen
Resorts Management, Inc., a Delaware corporation, and Shore Crest Vacation
Villas II Owners Association, Inc., a non-profit corporation incorporated and
existing under the laws of the State of South Carolina, as may be amended from
time to time.  (Shore Crest Vacation Villas)

﻿

52.



Timeshare Management Agreement, dated May 7, 2014, by and among Bluegreen
Resorts Management, Inc., a Delaware corporation, and The MountainLoft Resort
Condominium Association, Inc., a non-profit corporation incorporated and
existing under the laws of the State of Tennessee, as may be amended from time
to time. (MountainLoft)

53.



Timeshare Management Agreement, dated February 1, 2013, by and among Bluegreen
Resorts Management, Inc., a Delaware corporation, and MountainLoft Resort II
Condominium Association, Inc., a non-profit corporation incorporated and
existing under the laws of the State of Tennessee, as may be amended from time
to time. (MountainLoft)

54.



Timeshare Management Agreement, dated August 23, 2012, by and among Bluegreen
Resorts Management, Inc., a Delaware corporation, and The Laurel Crest Resort
Condominium Association, Inc., a non-profit corporation incorporated and
existing under the laws of the State of Tennessee, as may be amended from time
to time. (Laurel Crest)

55.



Timeshare Management Agreement, dated June 19, 2014, by and among Bluegreen
Resorts Management, Inc., a Delaware corporation, and Shenandoah Crossing Farm
and Club Resort Section Owner’s Association, Inc., a non-stock corporation
incorporated and existing under the laws of the Commonwealth of Virginia, as may
be amended from time to time. (Shenandoah Crossing)



10

 

--------------------------------------------------------------------------------

 



56.



Timeshare Management Agreement, dated July 14, 2014, by and among Bluegreen
Resorts Management, Inc., a Delaware corporation, and Bluegreen Wilderness
Traveler at Shenandoah Owners Association, Inc., a non-profit corporation
incorporated and existing under the laws of the Commonwealth of Virginia, as may
be amended from time to time. (Shenandoah Crossing)

57.



Management Agreement, dated January 1, 2001, by and among Bluegreen Resorts
Management, Inc., a Delaware corporation, and Shenandoah Resort Community
Association, Inc., a non-stock corporation incorporated and existing under the
laws of the Commonwealth of Virginia, as may be amended from time to time.
(Shenandoah Crossing)

58.



Timeshare Management Agreement, dated July 14, 2014, by and among Bluegreen
Resorts Management, Inc., a Delaware corporation, and BG Patrick Henry Square
Timeshare Owners Association, Inc., a non-profit corporation incorporated and
existing under the laws of the Commonwealth of Virginia, as may be amended from
time to time. (Patrick Henry Square)

59.



Condominium Management Agreement, dated November 20, 2015, by and among
Bluegreen Resorts Management, Inc., a Delaware corporation, and Patrick Henry
Condominium Association, Inc., a non-stock corporation incorporated and existing
under the laws of the Commonwealth of Virginia, as may be amended from time to
time. (Patrick Henry Square)

60.



Timeshare Management Agreement, dated December 17, 2012, by and among Bluegreen
Resorts Management, Inc., a Delaware corporation, and Parkside Owners
Association, Inc., a non-stock corporation incorporated and existing under the
laws of the Commonwealth of Virginia, as may be amended from time to time.
(Parkside Williamsburg Resort)

61.



Timeshare Management Agreement, dated December 5, 2012, by and among Bluegreen
Resorts Management, Inc., a Delaware corporation, and BG Pirates Lodge
Condominium Association, Inc., a non-profit corporation incorporated and
existing under the laws of the State of Wisconsin, as may be amended from time
to time. (Bluegreen Odyssey Dells)

62.



Timeshare Management Agreement, dated December 5, 2012, by and among Bluegreen
Resorts Management, Inc., a Delaware corporation, and BG Pirates Lodge
Condominium Association, Inc., a non-profit corporation incorporated and
existing under the laws of the State of Wisconsin, as may be amended from time
to time. (Bluegreen Odyssey Dells)

63.



First Amendment to Timeshare Management Agreement, dated June 1, 2015, by and
among Bluegreen Resorts Management, Inc., a Delaware corporation, and The
Christmas Mountain Campground Association, U.A., a non-profit association
unincorporated and



11

 

--------------------------------------------------------------------------------

 



existing under the laws of the State of Wisconsin, as may be amended from time
to time. (Christmas Mountain Village)

64.



Management Agreement, dated April 6, 2001, by and among Bluegreen Resorts
Management, Inc., a Delaware corporation, and Christmas Mountain Property Owners
Association, Inc., a non-stock corporation incorporated and existing under the
laws of the State of Wisconsin, as may be amended from time to time. (Christmas
Mountain Village)

65.



First Amendment to Timeshare Management Agreement, dated June 1, 2015, by and
among Bluegreen Resorts Management, Inc., a Delaware corporation, and The
Timbers at Christmas Mountain Association, U.A., a non-profit association
unincorporated and existing under the laws of the State of Wisconsin, as may be
amended from time to time. (Christmas Mountain Village)

66.



First Amendment to Timeshare Management Agreement, dated June 1, 2015, by and
among Bluegreen Resorts Management, Inc., a Delaware corporation, and The Villas
at Christmas Mountain Association, U.A., a non-profit association unincorporated
and existing under the laws of the State of Wisconsin, as may be amended from
time to time. (Christmas Mountain Village)

67.



Second Amendment to Management Agreement, dated September 20, 2011, by and among
Bluegreen Resorts Management, Inc., a Delaware corporation, and Casa Grande
Resort Cooperative Association I now known as Cooperativa La Cabana Beach &
Racquet Club, an Aruba non-profit cooperative association, as may be amended
from time to time. (La Cabana Beach Resort & Casino)

﻿

﻿

﻿

﻿

﻿

 

12

 

--------------------------------------------------------------------------------

 

 

﻿

Annex D to Collateral Report

Pledged Receivables in Respect of Management Agreements identified on Annex C

﻿

Picture 12 [bfcf-20161221xex10_2g002.jpg]



 

--------------------------------------------------------------------------------